

Exhibit 10.1







ASSET PURCHASE AGREEMENT




By and Among
AMERICAN REALTY CAPITAL VII, LLC

for itself and for the benefit of
ARHC WHWCHPA01, LLC AND
ARHC WHWCHPA01 TRS, LLC


AS “PURCHASER”
AND
FIRST SOMERSET, LLC




AS “SELLER”


Property Name and Location:


WELLINGTON AT HERSHEY’S MILL, WEST CHESTER, PA






Dated as of
September 3, 2014



        

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION1
SECTION 1.1DEFINED TERMS.    1
SECTION 1.2CERTAIN DEFINITIONS.    4
SECTION 1.3RULES OF CONSTRUCTION.    4
ARTICLE 2 PURCHASE AND SALE OF THE PURCHASED PROPERTY5
SECTION 2.1SALE OF BUSINESS.    5
SECTION 2.2PURCHASED PROPERTY.    5
SECTION 2.3EXCLUDED PROPERTY.    7
SECTION 2.4TITLE TO REAL PROPERTY AND SURVEY.    8
SECTION 2.5ASSUMED LIABILITIES.    10
SECTION 2.6EXCLUDED LIABILITIES.    11
ARTICLE 3 PURCHASE PRICE; PAYMENT OF PURCHASE PRICE; ALLOCATION11
SECTION 3.1PURCHASE PRICE AND DEPOSIT.    11
SECTION 3.2PAYMENT OF PURCHASE PRICE.    12
SECTION 3.3PRORATIONS.    13
ARTICLE 4 CERTAIN OTHER COVENANTS AND AGREEMENTS15
SECTION 4.1INSPECTION AND DUE DILIGENCE.    15
SECTION 4.2CONDUCT OF BUSINESS PRIOR TO THE CLOSING DATE.    18
SECTION 4.3NOTIFICATION OF CERTAIN MATTERS.    19
SECTION 4.4EMPLOYEES.    19
SECTION 4.5CONFIDENTIALITY.    20
SECTION 4.6EXPENSES AND TAXES.    21
SECTION 4.7WAIVER OF BULK SALES AND INDEMNIFICATION.    22
SECTION 4.8EXCLUSIVITY.    22
SECTION 4.9CONSENTS; COOPERATION.    22
SECTION 4.10FURTHER ASSURANCES.    22
SECTION 4.11NON-SOLICITATION OF EMPLOYEES.    23
SECTION 4.12DELIVERY OF SCHEDULES.    23
SECTION 4.13FINES AND PENALTIES.    23
ARTICLE 5 CLOSING24
SECTION 5.1CLOSING.    24
SECTION 5.2CONDITIONS TO SELLER’S OBLIGATIONS.    24
SECTION 5.3CONDITIONS TO PURCHASER’S OBLIGATIONS.    24
SECTION 5.4DELIVERIES BY SELLER.    26
SECTION 5.5DELIVERIES BY PURCHASER.    28
SECTION 5.6NON-FULFILLMENT OF CLOSING CONDITIONS.    28
SECTION 5.7POST-CLOSING ACTIONS.    30
SECTION 5.8TERMINATION DURING DUE DILIGENCE.    30
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF SELLER30
SECTION 6.1ORGANIZATION AND STANDING.    30
SECTION 6.2VALID AND BINDING OBLIGATIONS.    30
SECTION 6.3TITLE; PURCHASED PROPERTY COMPLETE.    30
SECTION 6.4TAXES AND TAX RETURNS.    31
SECTION 6.5EXECUTION AND DELIVERY.    31

i



--------------------------------------------------------------------------------



SECTION 6.6CONTRACTS AND LEASES.    32
SECTION 6.7RESIDENCY AGREEMENTS AND RELATED MATTERS.    32
SECTION 6.8PERMITS AND LICENSES.    32
SECTION 6.9INSURANCE.    33
SECTION 6.10EMPLOYEES.    33
SECTION 6.11SELLER BENEFIT PLANS.    33
SECTION 6.12LITIGATION.    35
SECTION 6.13COMPLIANCE WITH LAWS.    35
SECTION 6.14FINANCIAL STATEMENTS.    36
SECTION 6.15REAL PROPERTY.    37
SECTION 6.16ENVIRONMENTAL MATTERS.    37
SECTION 6.17BROKERS, FINDERS.    37
SECTION 6.18FIRPTA.    37
SECTION 6.19SOLVENCY.    38
SECTION 6.20CONSENT OF THIRD PARTIES.    38
SECTION 6.21NO GOVERNMENTAL APPROVALS.    38
SECTION 6.22ASSESSMENTS.    38
SECTION 6.23TITLE ENCUMBRANCES.    38
SECTION 6.24AFFORDABLE HOUSING UNITS.    39
SECTION 6.25LOANS AND DEBTS.    39
SECTION 6.26NO OTHER WARRANTIES.    39
ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF PURCHASER    39
SECTION 7.1ORGANIZATION AND STANDING.    39
SECTION 7.2EXECUTION AND DELIVERY.    39
SECTION 7.3SOLVENCY.    40
SECTION 7.4CONSENT OF THIRD PARTIES.    40
SECTION 7.5NO GOVERNMENTAL APPROVALS.    40
SECTION 7.6BROKERS, FINDERS.    40
ARTICLE 8 INDEMNIFICATION40
SECTION 8.1INDEMNIFICATION BY SELLER.    40
SECTION 8.2INDEMNIFICATION BY PURCHASER.    41
SECTION 8.3INDEMNIFICATION LIMITS; SURVIVAL.    41
SECTION 8.4PROCEDURES REGARDING THIRD PARTY CLAIMS.    43
SECTION 8.5GENERAL QUALIFICATIONS ON INDEMNIFICATION.    44
SECTION 8.6EXCLUSIVITY.    45
SECTION 8.7EFFECTIVE UPON CLOSING.    45
ARTICLE 9 TERMINATION45
ARTICLE 10 MISCELLANEOUS46
SECTION 10.1ACCESS TO BOOKS AND RECORDS AFTER CLOSING.    46
SECTION 10.2NOTICES.    46
SECTION 10.3GOOD FAITH; COOPERATION.    47
SECTION 10.4ASSIGNMENT; EXCHANGE COOPERATION; SUCCESSORS IN INTEREST.    47
SECTION 10.5NO THIRD PARTY BENEFICIARIES.    48
SECTION 10.6SEVERABILITY.    48
SECTION 10.7PURCHASER RECORDS RIGHTS.    48
SECTION 10.8CONTROLLING LAW; INTEGRATION; AMENDMENT; WAIVER.    48
SECTION 10.9TIME.    49
SECTION 10.10SURVIVAL.    49
SECTION 10.11EMINENT DOMAIN ‑ CONDEMNATION.    49
SECTION 10.12RISK OF LOSS.    49

-ii-

--------------------------------------------------------------------------------



SECTION 10.13ATTORNEYS’ FEES.    50
SECTION 10.14COVENANT NOT TO COMPETE.    50
SECTION 10.15PRIOR TO CLOSING.    50
SECTION 10.16POST-CLOSING.    50
SECTION 10.17EXECUTION IN COUNTERPARTS.    51


Exhibits


Exhibit
Description
Exhibit A
Escrow Agreement
Exhibit B
Post-Closing Escrow Agreement
Exhibit C
Deed
Exhibit D
Bill of Sale and Assignment
Exhibit E-1
Operations Transfer Agreement
Exhibit E-2
Transition Period Sublease
Exhibit F
Assumption Agreement
Exhibit G
Due Diligence Materials






















-iii-

--------------------------------------------------------------------------------




Schedules


Schedule
Title
Schedule 1.1(a)
Assumed Contracts and Leases
Schedule 1.1(b)
Specified Permitted Encumbrances Unique to the Purchased Property (If
Applicable)
Schedule 1.1(c)
Legal Description of Purchased Real Property


Schedule 2.2(b)


Seller Vehicles
Schedule 2.2(c)
Prepaids and Deposits
Schedule 2.4(f)
Licenses, Leases Easements and Other Rights Related to Real Property
Schedule 3.3
Purchase Price Allocation
Schedule 4.1(a)
Due Diligence Information
Schedule 5.4(m)
Third Party Consents
Schedule 6.3
Material Assets or Rights Not Included in Purchased Property
Schedule 6.5
Execution and Delivery – No Contravention
Schedule 6.6
Contracts and Leases
Schedule 6.7
Residency Agreements; Refunds and Deposits; Resident Details
Schedule 6.8
Permits and Licenses
Schedule 6.9
Insurance; Three Year Claim History
Schedule 6.10
Employees, etc.
Schedule 6.11
Benefit Plans
Schedule 6.12
Litigation, etc.
Schedule 6.13
Compliance with Laws


Schedule 6.14
Financial Statements
Schedule 6.15
Real Property Compliance
Schedule 6.16
Environmental Matters
Schedule 6.20
Third Party Consents
Schedule 6.21
Government Approvals
Schedule 6.23
Title Encumbrances
Schedule 6.25
Loans
 
 
 
 
 
 








-i-

--------------------------------------------------------------------------------








ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
3rd day of September, 2014 (the “Effective Date”), by and among AMERICAN REALTY
CAPITAL VII, LLC, a Delaware limited liability company, for itself and for the
benefit of ARHC WHWCHPA01, LLC, a Delaware limited liability company and ARHC
WHWCHPA01 TRS, LLC, a Delaware limited liability company (“Purchaser”) and FIRST
SOMERSET, LLC, a Pennsylvania limited liability company (the “Seller”).


RECITALS:
Seller desires to sell, transfer and assign to Purchaser, and Purchaser desires
to purchase from Seller, substantially all of the assets, properties and
business of Seller, consisting of the Purchased Property described herein; and
Wellington Hall at Hershey’s Mill, Inc., a Pennsylvania corporation (“Wellington
Hall”) is the manager of the independent living facility known as “Wellington
Hall” pursuant to a Management Agreement between Wellington Hall and Seller
dated February 1, 2008 (the “Wellington Hall Management Agreement”); and
Wellington Court at Hershey’s Mill, Inc., a Pennsylvania corporation
(“Wellington Court”) is the manager of the personal care and skilled care
facility known as “Wellington Court” pursuant to a Management Agreement between
Wellington Court and Seller dated February 1, 2008 (the “Wellington Court
Management Agreement”); and
This Agreement sets forth the terms and conditions to which the parties have
agreed.
AGREEMENTS:
NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:



        

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS AND
CERTAIN RULES OF CONSTRUCTION
Section 1.1    Defined Terms. The following capitalized terms shall have the
meanings specified in this section. Other terms are defined in the text of this
Agreement, and throughout this Agreement, those terms shall have the meanings
respectively ascribed to them.
“Assumed Contracts and Leases” are those contracts, leases and agreements listed
on Schedule 1.1(a) attached hereto, to the extent assignable and for which
applicable third party consents have been obtained or waived by Purchaser.
“Assumed Liabilities” are (i) all of Seller’s obligations and liabilities under
the Assumed Contracts and Leases which arise or accrue at any time after 11:59
PM on the date immediately preceding the Closing Date; (ii) the Prepaids and
Deposits described on Schedule 2.2(c); and (iii) if, after Seller’s and/or
Current Manager’s consent, Purchaser assumes any of Seller's Medicare Provider
Agreement (as defined herein) and Seller’s Medicare Provider Number (as defined
herein), all of Seller’s and/or the Current Manager’s obligations and
liabilities arising or accruing under Seller’s Medicare Provider Agreement or
Seller’s Medicare Provider Number at any time after 11:59 PM on the date
immediately preceding the Closing Date.
“Average Occupancy” means the trailing 30-day average occupancy of the available
units within the Facility.
“Business” means all aspects of the operation of the Facility by Seller,
Wellington Hall and Wellington Court, including independent living, personal
care and skilled nursing units.
“Closing” means the consummation of the transactions contemplated by this
Agreement. Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent (as defined herein) (or if both Purchaser and
Seller agree, to Purchaser’s and/or Seller’s counsel) prior to the date of
Closing.
“Closing Date” shall have the meaning set forth in Section 5.1 hereof.
“Current Managers” means collectively, Wellington Hall as the current manager of
the independent portion of the Facility and Wellington Court as the current
manager of the personal care and skilled care portion of the Facility, each of
which operates the respective aspects of the Business on Seller’s behalf.
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.,
Hazardous Materials Transportation Act, 49 U.S.C. § 1802, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance
Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., or any other federal,
state, local or other governmental legislation, statute, law, code, rule,
regulation or ordinance identified by its terms as pertaining to the protection
of the environment,

2
        
        

--------------------------------------------------------------------------------




including laws relating to the treatment, storage or disposal of Hazardous
Substances, in each case as in effect on the Effective Date.
“Executive Director” of the Facility means Robert M. Peterson.
“Facility” means the independent living, personal care and skilled care facility
known as “Wellington at Hershey’s Mill” and consisting of two hundred
ninety-three (293) total residential units, including one hundred ninety-three
(193) independent living units, sixty-four (64) personal care living units and
thirty-six (36) skilled care nursing units.
“Government Program” means the federal Medicare program, any state Medicaid
program, and such other similar federal, state, or local reimbursement or
governmental programs for which any Facility is eligible.
“Hazardous Substance” means petroleum, including crude oil or any fraction
thereof, flammable explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, any material containing polychlorinated biphenyls,
and any of the substances defined as “hazardous substances” or “toxic
substances” or otherwise identified and regulated under any Environmental Laws.
“Holdback Amount” means an amount equal to two and one-quarter percent (2.25%)
of the Purchase Price paid at Closing for the Facility.
“Improvements” means all buildings, facilities, and other improvements
constructed on the Purchased Property as of the date of Closing.
“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, trade secrets, licenses, domain names, mask
works, patents, patent applications, information and proprietary rights and
processes.
“IRC” means the Internal Revenue Code of 1986, as amended, and any regulations
or guidance issued thereunder.
“Lien” means any mortgage, deed to secure debt, deed of trust, pledge,
hypothecation, title defect, right of first refusal, security or other adverse
interest, encumbrance, claim, option, lien, lease or charge of any kind, whether
voluntarily incurred or arising by operation of law or otherwise, affecting any
assets or property, including any agreement to give or grant any of the
foregoing, any conditional sale or other title retention agreement, and the
filing of or agreement to give any financing statement with respect to any
assets or property under the Uniform Commercial Code or comparable law of any
jurisdiction.
“Material Adverse Change” means any occurrence between the Effective Date and
the Closing Date which results in a material adverse change in the assets,
financial condition, or results of operations of the Facility, taken as a whole.
“Permitted Encumbrances” means (i) liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings and which are
satisfied or discharged of

3
        
        

--------------------------------------------------------------------------------




record at or prior to Closing; (ii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other similar liens arising in the ordinary course
of business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings and which
are satisfied or discharged of record at or prior to Closing, (iii) the matters,
if any, described in Schedule 1.1(b); and (iv) the Permitted Exceptions.
“Plans” shall have the meaning set forth in Section 6.11.
“Purchased Personal Property” is the Purchased Property other than the Real
Property, including intangible Purchased Property.
“Purchased Property” is the property of Seller to be sold to Purchaser pursuant
to this Agreement as set forth in Section 2.2 hereof.
“Real Property” shall mean those certain parcels of real estate located at 1361
Boot Road, West Goshen Township, Chester County, West Chester, PA 19380,
comprised of Tax Parcels 53-3-20.1, 53-3-20.1A and 53-3-2, as more particularly
described in Schedule 1.1(c) attached hereto, together with all the buildings,
fixtures, structures, and improvements thereon, and all easements and rights of
way serving or benefiting such property.
“Residency Agreement” means any agreement between Seller and an individual
contracting for such individual’s residency at the Facility.
“Seller’s Knowledge” means the actual knowledge of Michael S. Lehnkering and
Robert M. Peterson in connection with the execution of this Agreement and the
preparation of Schedules to this Agreement prior to Closing.
Section 1.2    Certain Definitions. For purposes of this Agreement:
“herein,” “hereunder,” “hereof,” “hereinbefore,” “hereinafter” and other
equivalent words refer to this Agreement in its entirety and not solely to the
particular portion of this Agreement in which such word is used, and references
to “this article,” “this section,” “this paragraph,” “this subparagraph” or
similar references to a specific part of this Agreement shall refer to the
particular article, section, paragraph, subparagraph or specific part in which
such reference appears;
“party” or “parties” means each or all, as appropriate, of the entities who have
executed and delivered this Agreement, each permitted successor or assign of a
party, and when appropriate to effect the binding nature of this Agreement for
the benefit of another party, any other successor or assign of a party; and
“person” means any individual, sole proprietorship, partnership, joint venture,
corporation, estate, trust, unincorporated organization, association, limited
liability company, institution or other entity, including any that is a
governmental authority.
Section 1.3    Rules of Construction. For purposes of this Agreement:
(a)    “including” and any other words or phrases of inclusion shall not be
construed as terms of limitation, so that references to “included” matters shall
be regarded as non-exclusive, non-characterizing illustrations; “copy” or
“copies” means that the copy or copies of the material to which it relates are
true, correct and complete;
(b)    “shall,” “will,” and “agrees” are mandatory, and “may” is permissive;
(c)    titles and captions of or in this Agreement are inserted only as a matter
of convenience and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any of its provisions;
(d)    whenever the context so requires, the singular includes the plural and
the plural includes the singular, and the gender of any pronoun includes the
other gender;
(e)    each Exhibit and Schedule referred to in this Agreement and each
attachment to any of them or this Agreement is hereby incorporated by reference
into this Agreement and is made a part of this Agreement as if set out in full
in the first place that reference is made to it; and
(f)    every covenant, term and provision of this Agreement shall be construed
simply according to its fair meaning and not strictly for or against any party
hereto, regardless of which party was more responsible for the preparation of
this Agreement.
ARTICLE 2    
Purchase and Sale of the Purchased Property
Section 2.1    Sale of Business. Subject to the provisions of this Agreement,
Seller shall sell and, to the extent applicable, shall cause the Current
Managers to sell the Purchased Property to Purchaser (for no additional
consideration other than the Purchase Price contemplated by this Agreement),
free and clear of all Liens and liabilities whatsoever, except for the Assumed
Liabilities and the Permitted Encumbrances.
Section 2.2    Purchased Property. The Purchased Property shall include all of
the assets of Seller and Current Managers used in, arising from or related to
the Business as of the Closing Date other than Excluded Property, including the
following:
(g)    all inventory and supplies on hand at the Facility on the Closing Date
(including food, beverages, office and kitchen supplies);
(h)    all right, title and interest in and to the Assumed Contracts and Leases;
(i)    all pre-paid amounts paid by a resident pursuant to any Residency
Agreement for or attributable to the periods from and after the Closing Date as
well as any security or other deposits paid as of the Closing Date under the
Residency Agreements (to the extent such deposits can be transferred in
accordance with applicable law) together with any interest thereon to the extent
such interest is or may be payable to the residents (or their respective
representatives, successors, heirs or assigns) at any time following the Closing
Date each as more particularly described on Schedule 2.2(c) (collectively
“Prepaids and Deposits”);
(j)    all tangible personal property (including without limitation equipment,
furniture, fixtures, signage and vehicles (including, without limiting this
provision, those vehicles described on Schedule 2.2(b)) used in, arising from or
related to the Business as of the Closing Date;
(k)    the Real Property as more particularly described on Schedule 1.1(c)
attached hereto and the Facility described herein;
(l)    subject to applicable laws and regulations, all transferable licenses,
permits, certificates, approvals, and other governmental or regulatory
authorizations necessary for or incident to the ownership or operation of the
Purchased Property in the manner in which they are owned and operated as of the
Closing Date;
(m)    copies or originals, as Seller may elect, of all books, records,
accounts, files, logs, ledgers, journals, and other documents and other
materials for three (3) full calendar years prior to Closing (or copies thereof)
including any electronic data stored on disc, tape or other electronic format
relating to the ownership, use, operation or management of the Business, to the
extent within the possession or reasonable control of Seller (Seller may retain
the originals thereof for the preparation of tax returns, compliance with
applicable laws, and other business purposes);
(n)    copies of all plans, blueprints and surveys relating to the Facility, to
the extent within the possession of Seller;
(o)    all marketing and promotional materials in Seller’s possession or
reasonable control, which relate exclusively to the Business, if any, or the
services they provide, to the extent of Seller’s rights in such materials,
including without limitation brochures, renderings, photographs and signage
(although Seller may retain copies thereof for compliance with applicable laws);
(p)    all warranties and guarantees regarding the installation, application,
manufacture, composition and/or inspection of the Purchased Property, and all
other manufacturer and third-party warranties and guarantees relating to any of
the Purchased Property, to the extent such warranties and guarantees remain in
effect and are assignable by Seller;
(q)    all telephone and facsimile numbers of the Facility, and the Business
email addresses;
(r)    all goodwill of the Business as a going concern;
(s)    all rights to the name “Wellington”, “Wellington Hall at Hershey’s Mill,
“Wellington Hall”, “Wellington Court at Hershey’s Mill”, “Wellington Court”,
“Wellington at Hershey’s Mill” and all derivations thereof, including without
limitation all Intellectual Property related to such name and all derivations
thereof, and all other Intellectual Property related to the conduct of the
Business as now conducted;
(t)    all records of all current residents at the Facility, whether or not such
resident was in occupancy prior to or on the Closing Date in the possession of
Seller or the Current Managers, to the extent transfer to Purchaser is not
prohibited, and subject to Section 10.1;
(u)    all intangible personal property relating to the Business, including all
registrations, applications and licenses therefor, that is not specifically
included in the Excluded Property, to the extent assignable and for which any
third party consents required for such assignment have been obtained;
(v)    all rights in and to any claims or causes of action to the extent they
are in the nature of enforcing a guaranty, warranty, or a contract obligation to
complete the Improvements, make repairs, or deliver services to the Purchased
Property other than (i) claims for damages or other monetary loss incurred by
Seller or the Current Managers prior to the Closing Date and (ii) claims
relating to Excluded Liabilities or Excluded Property; and
(w)    any other tangible or intangible assets, property or rights of any kind
or nature not otherwise described above in this Section 2.2 and now owned or
hereafter acquired between the Effective Date and the Closing Date by Seller or
the Current Managers and used in connection with the operation of the Business
(other than Excluded Property and rights relating solely to the Excluded
Liabilities).
To the extent any of the foregoing Purchased Property is available in electronic
format, Seller shall provide Purchaser with same in such electronic format, in
addition to physical copies of same.
Section 2.3    Excluded Property. “Excluded Property” means the following
categories of properties, which although they may currently form part of the
Business, are excluded from the Purchased Property:
(a)    cash, cash equivalents or other investments (other than the Prepaids and
deposits made by potential residents who have not yet taken occupancy);
(b)    accounts receivable for rent or services provided prior to 11:59 p.m. on
the date immediately preceding the Closing Date, including, without limitation,
Pre-Closing Seller Medicare Receivables (as herein defined);
(c)    Seller’s operating agreement, minute books, membership ledgers, income
tax records and other business records;
(d)    Current Managers’ corporate records, including without limitation,
bylaws, minute books and income tax records;
(e)    any rights of Seller or the Current Managers with respect to federal,
state or local tax refunds or credits;
(f)    the Seller and Current Managers Plans, the assets and insurance policies
relating to the Seller and Current Managers Plans, and any records relating
thereto;
(g)    all contracts of insurance and claims and interests in any insurance,
insurance claims, escrows, revenues or right to indemnity from third parties or
other rights relating to the Excluded Liabilities;
(h)    Seller’s rights and interests under this Agreement;
(i)    security deposits and utility deposits, to the extent not added to the
Purchase Price at Closing pursuant to Section 3.2.
Section 2.4    Title to Real Property and Survey. At Closing, Seller agrees to
convey marketable and insurable fee simple title to the Real Property to
Purchaser by special warranty deed (the “Deed”), subject only to the Permitted
Encumbrances. The legal description of the Real Property to be contained in the
Deed shall be the same legal description as is attached hereto in the applicable
subsection of Schedule 1.1(c). In the event the legal description as disclosed
by the Survey, as defined in Section 5.4(a), differs from the legal description
in the applicable subsection of Schedule 1.1(c), or the Initial Commitment
reveals any errors or omissions in the legal descriptions, then Seller shall
also provide a quitclaim deed utilizing such Survey legal description.
(a)    Purchaser shall promptly order, at Purchaser’s expense, from Stewart
Title Guaranty Company, or another national title insurer reasonably acceptable
to Seller (“Title Company”), an ALTA Form 2006 Commitment (or such other form as
is acceptable to Purchaser), with such endorsements as Purchaser shall
reasonably require and with insurance coverage over any “gap” period (the
“Initial Commitment”) for an owner’s title insurance policy (the “Title Policy”)
in an amount not less than the Purchase Price allocated to the Real Property
evidencing that Seller is vested with fee simple title to the Real Property,
free and clear of all liens, encumbrances, exceptions or qualifications
whatsoever save and except for as set forth below. The Initial Commitment shall
also evidence that upon the satisfaction of all requirements specified in
Schedule B, Section 1 of the Initial Commitment, Purchaser shall acquire fee
simple title to the Real Property, subject only to the Permitted Exceptions.
(b)     Purchaser, at Purchaser’s expense, may order an update to the survey of
the Real Property (the “Survey”) previously provided to Purchaser and Seller
hereby grants Purchaser and Purchaser’s agents the right to access the Real
Property as may be reasonably required to perform such work. The Survey shall be
prepared by a land surveyor duly licensed and registered as such in the state
the Real Property is located, (i) shall be certified by such surveyor to
Purchaser, Seller, each parties’ legal counsel and the Title Company, (ii) shall
reference the Initial Commitment file number, (iii) shall set forth the legal
description of the Real Property precisely as it appears in the Initial
Commitment (or the Initial Commitment must be endorsed so that the insured legal
description mirrors the legal description in the Survey, if applicable), (iv)
shall identify whether or not each matter referenced in the Initial Commitment
applies to the Real Property, (v) shall depict the boundaries of each such item
that is capable of being depicted on the Survey, (v) shall depict any
Improvements located upon the Real Property, (vi) shall show all easements,
rights-of-way, setback lines, encroachments and other matters affecting the use
or development of the Real Property (vii) shall include the original signature
and seal of the surveyor, and (viii) shall be in a form satisfactory to the
Title Company to eliminate the standard survey exceptions from the title
insurance policy to be issued at Closing.
(c)    If the Initial Commitment or Survey discloses any claims, liens,
exceptions, encumbrances or conditions that are not acceptable to Purchaser in
its sole discretion, excepting the Permitted Exceptions, as hereinafter defined
(“Defects”), then Purchaser shall deliver a Title Objection Notice to Seller (i)
at least five (5) business days prior to expiration of the Due Diligence Period
with respect to objections based upon the Initial Commitment, and (ii) a
separate Title Objection Notice applicable to the Survey within ten (10)
business days after receipt of the Survey specifying the Defects. Any such
Defects shall be cured and removed by Seller from the Initial Commitment and
Survey, at Seller’s sole cost and expense and prior to Closing, in accordance
with this Section 2.4. Notwithstanding anything to the contrary herein, Seller
shall not be obligated to expend amounts greater than the net Purchase Price to
cure any such Defects or Liquidated Items (as defined below).
(d)    Subject to the provisions of Subsection (c) above, Seller shall cure and
remove the following Defects (collectively, the “Liquidated Items”), whether
described in the Initial Commitment, or first arising or first disclosed by the
Title Company (or otherwise) to Purchaser after the effective date of the
Initial Commitment, and whether or not raised in a Title Objection Notice (as
hereinafter defined): (a) liens securing a mortgage, deed of trust or trust
deed; (b) any lien, encumbrance, covenant, easement or restriction arising as a
result of, due to, or because of, any willful or intentional act or omission of
any or all of Seller or any Current Managers, which act or omission occurs after
the earlier of (i) the effective date of the Initial Commitment and (ii) the
Effective Date; (c) judgment liens affecting the Real Property; (d) tax liens or
real estate taxes that are due and payable; (e) broker’s liens; (f) any
mechanics liens affecting the Real Property; and (g) any notice of violation
posted by a health department or any other governmental or quasi-governmental
authorities. Prior to Closing, such Liquidated Items shall be cured and removed
(by endorsement or otherwise in form and substance reasonably acceptable to
Purchaser) from the Initial Commitment by Seller. If, prior to Closing, Seller
fails to so cure and remove all Liquidated Items, then Purchaser may, in its
sole discretion, elect to (i) proceed to Closing with title to the Real Property
as it then is, with the right to deduct from the Purchase Price a sum equal to
the aggregate amount necessary to cure and remove the Liquidated Items that
Seller has failed to cure and remove, or (ii) terminate this Agreement, in which
event the Deposit shall be returned to Purchaser and Seller shall reimburse
Purchaser for Purchaser’s actual third party out-of-pocket expenses incurred by
Purchaser in connection with this Agreement but not in excess of $50,000.
(e)    Purchaser may deliver one or more notices (each a “Title Objection
Notice”) during the Due Diligence Period to Seller specifying any lien, claim,
encumbrance, restriction, covenant, condition, exception to title or any other
matter not a Permitted Exception and that renders title unacceptable to
Purchaser (“Other Defects”) and: (i) that is evidenced by the Initial
Commitment, or (ii) that first arises, or is first disclosed to Purchaser,
subsequent to the delivery of the Initial Commitment. Seller shall advise
Purchaser in writing (“Seller’s Cure Notice”) within five (5) business days
after Purchaser delivers any Title Objection Notice, which (if any) of the Other
Defects specified in the applicable Title Objection Notice Seller is willing to
cure (the “Seller’s Cure Items”). If Seller delivers a Seller’s Cure Notice
identifying any Seller’s Cure Items, Seller shall cure and remove (by
endorsement or otherwise in form and substance reasonably acceptable to
Purchaser) the Seller’s Cure Items prior to the Closing. In the event that
Seller delivers a Seller’s Cure Notice identifying any Seller’s Cure Items, but
Seller then fails to cure and remove (by endorsement or otherwise in form and
substance reasonably acceptable to Purchaser) such Seller’s Cure Items prior to
Closing, Purchaser may, in its sole discretion, elect to (a) terminate this
Agreement by delivering written notice thereof to Seller on or prior to the
Closing, in which event the Deposit shall be returned to Purchaser and Seller
shall reimburse Purchaser for Purchaser’s actual third party out-of-pocket
expenses incurred by Purchaser in connection with this Agreement but not in
excess of $50,000; or (b) elect to proceed to Closing with title to the Real
Property as it then is, with the right to deduct from the Purchase Price a sum
equal to the total amount necessary to cure and remove (by endorsement or
otherwise in form and substance reasonably acceptable to Purchaser) the Seller’s
Cure Items. In the event that Seller fails to timely deliver a Seller’s Cure
Notice, or in the event that a Seller’s Cure Notice does not include all of the
Other Defects specified in a Title Objection Notice as Seller’s Cure Items, then
Purchaser may, in its sole discretion and by delivering written notice to Seller
or on prior to Closing, (A) terminate this Agreement in which event the
provisions of Article 9 governing a permitted termination by Purchaser shall
apply; or (B) proceed to Closing, accepting title to the Real Property subject
to those Other Defects not included as Seller’s Cure Items in Seller’s Cure
Notice. For purposes of this Agreement, the term, “Permitted Exceptions,” shall
mean both (i) all liens, claims, encumbrances, restrictions, covenants,
conditions, matters or exceptions to title (other than Liquidated Items) that
are set forth in the Initial Commitment, but not objected to by Purchaser in a
Title Objection Notice; (ii) any Other Defects to which Purchaser objects by
delivery of a Title Objection Notice, but Seller does not timely elect to
convert such Other Defects to Seller’s Cure Items, and Purchaser nevertheless
elects to accept by proceeding to close pursuant to (B) above.
(f)    Except as set forth on Schedule 2.4(f), Seller has not granted any
license, lease, easement or other right relating to the use or possession of the
Real Property except (i) the Wellington Hall Management Agreement and the
Wellington Court Management Agreement, (ii) under the Residency Agreements
existing as of the Effective Date and entered into by Seller in the ordinary
course of business in accordance with Section 4.2 hereof; or (iii) as may be set
forth in the Initial Commitment, and Seller agrees that, other than as expressly
permitted by Section 4.2 hereof, it shall not grant any such right prior to
Closing without the prior written approval of Purchaser, which may be withheld
in Purchaser’s sole and absolute discretion.
Section 2.5    Assumed Liabilities. Subject to the terms and conditions of this
Agreement, on the Closing Date, Purchaser shall assume and agrees to pay,
perform or discharge only the Assumed Liabilities. Other than the Assumed
Liabilities, Purchaser shall not assume any of Seller’s debts, obligations or
liabilities, of any kind or nature, including without limitation any civil
claims or other legal proceedings or legal or regulatory investigations or
actions arising out of or during Seller’s ownership, use, operation or
management of the Business or any of the Purchased Property or the Excluded
Property, all of which Seller shall pay, perform and discharge when due. Nothing
in this Section 2.4(a) shall be deemed to preclude either party from contesting
any liability or obligation in good faith through the appropriate process.
Section 2.6    Excluded Liabilities. All of Seller’s debts, obligations and
liabilities, other than the Assumed Liabilities, including any liability,
obligation, claim, action, suit, or proceeding pending as of the Closing Date,
or any subsequent claim, action, suit, or proceeding arising out of or relating
to any such other event occurring prior to the Closing, with respect to the
ownership or operation of its businesses prior to the Closing Date, including,
without limitation, any obligation of Seller for compliance with applicable
federal, state, county, and local tax laws or regulations, including the
obligations under such laws for the payment of taxes and the filing of tax
returns, under Part 6 of Title I of ERISA and Section 4980B of the IRC, as
amended (commonly known as “COBRA”), the Seller Plans, the Fair Labor Standards
Act, Title VII of the Civil Rights Act of 1964, the Occupational Safety and
Health Act, the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act, the Family and Medical Leave Act, or state worker’s
compensation and unemployment compensation laws, as now or hereafter amended,
and any liabilities related to any overpayment (regardless of reason for such
overpayment), adjustment of payments received or non-compliance under any
Government Program, are collectively referred to herein as the “Excluded
Liabilities;” provided, however, that actions commenced following the Closing
under the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et. seq.
or similar state law seeking remedial action with regard to the Purchased
Property, shall not be deemed an Excluded Liability and Seller shall have no
liability with respect to any such action.
ARTICLE 3    
PURCHASE PRICE; PAYMENT OF PURCHASE PRICE; ALLOCATION
Section 3.1    Purchase Price and Deposit.
(x)    Purchase Price. Subject to any adjustments and prorations expressly
provided for in this Agreement, including those described in Section 3.3 and
Section 4.4 (collectively, “Adjustments”), the purchase price (the “Purchase
Price”) for the Purchased Property shall be a total of Ninety-Five Million and
No/100 U.S. Dollars ($95,000,000.00).
(y)    Deposit. The parties acknowledge that within three (3) business days
after the Effective Date, if the Closing has not occurred and this Agreement has
not been terminated in accordance with its terms, , Purchaser shall deliver to
Stewart Title Guaranty Company (or any other mutually acceptable escrowee) (the
“Escrow Agent”) Two Million Five Hundred Thousand and No/100 U.S. Dollars
($2,500,000) (the “Deposit”). The term “Deposit” shall mean the Deposit, if and
when the Deposit is made, plus any additional amounts deposited hereunder. The
Escrow Agent shall hold the Deposit in an interest bearing account pursuant to
an escrow agreement in the form attached hereto as Exhibit A.
(z)    The Deposit shall be paid and returned to Purchaser upon the occurrence
of the circumstances described in Section 2.4(d), Section 2.4(e), Section
5.6(b), Section 5.6(c), Section 5.6(e), Section 5.8, ARTICLE 9(a), ARTICLE 9(b),
ARTICLE 9(d), ARTICLE 9(e), Section 10.11 and Section 10.12 in each instance,
upon proper written demand of Purchaser to Seller and the Escrow Agent stating
the reason for such termination and referencing the section of this Agreement
providing Purchaser with the right to do so. Upon receipt of such written demand
by Seller, Seller and Purchaser shall direct the Escrow Agent, in writing, to
pay and disburse the Deposit immediately to Purchaser (whereupon this Agreement
shall terminate and neither party shall have any further rights or obligations
hereunder, except as otherwise expressly provided herein).
(aa)    The Deposit shall be paid to Seller: (i) at the Closing, should the
Closing occur, in partial satisfaction of the Purchase Price as provided in
Section 3.2(b) hereof; or (ii) as liquidated damages (and not as a penalty)
under the circumstances described in Section 5.6(a). In each such instance,
Seller and Purchaser shall direct the Escrow Agent, in writing, to pay and
disburse the Deposit immediately to Seller (whereupon this Agreement shall
terminate and neither party shall have any further right or obligations
hereunder, except as otherwise expressly provided herein).
(bb)    Without limiting Purchaser’s other rights and remedies hereunder,
Purchaser may terminate this Agreement for any reason or for no reason
whatsoever during the Due Diligence Period and upon any such termination the
Deposit shall be returned to Purchaser.
Section 3.2    Payment of Purchase Price. The Purchase Price shall be paid by
Purchaser, at Closing, as follows:
(j)    Ninety-Five Million and No/100 U.S. Dollars ($95,000,000.00) as adjusted
for any prorations pursuant to Section 3.3 below, and credits and additions
described in Section 3.2(b) below, shall be paid at Closing by wire transfer in
accordance with wire instructions provided by Seller at least three (3) business
days before Closing.
(k)    Purchaser shall receive a credit against payment of the Purchase Price by
the amount of (i) the Deposit, (ii) the accrued vacation and sick pay amounts
included in the Assumed Liabilities, and (iii) unless otherwise paid by Seller,
the amounts to be paid by Seller under Section 4.6(b) of this Agreement. If, at
Purchaser’s request, Seller leaves any of Seller’s security deposits or utility
deposits in place following Closing, then the amount of any such security
deposit or utility deposit shall be added to the Purchase Price and paid to
Seller pursuant to Section 3.2(a).
(l)    Purchaser shall deposit the Holdback Amount into an interest-bearing
escrow account with the Escrow Agent pursuant to an Escrow Agreement in
substantially the form attached hereto as Exhibit B (the “Post-Closing Escrow
Agreement”). The funds held pursuant to the Post-Closing Escrow Agreement shall
be available according to the terms of the Post-Closing Escrow Agreement to
secure any obligations of Seller to Purchaser hereunder, including without
limitation Seller’s obligations pursuant to Section 3.3(d) and Section 8.1
hereof. The Holdback Amount shall be held in accordance with the terms of the
Post-Closing Escrow Agreement and shall be released to Seller as follows: (i)
providing no claims exist against Seller or any Current Managers, fifty percent
(50%) of the Holdback, less any amounts claimed by Purchaser prior to such
distribution date, will be released at the end of the first year following the
Closing Date; and (ii) the remaining Holdback will be released at the end of the
eighteenth (18th) calendar month following the Closing Date, less any amounts
claimed by Purchaser prior to such distribution date, or until all claims under
the Post-Closing Escrow Agreement are finally adjudicated.
(m)    Purchaser shall assume the Assumed Liabilities.
(n)    The parties acknowledge that the transactions contemplated hereunder must
be reported in accordance with Section 1060 of the IRC. The parties shall report
the transactions contemplated hereunder for all purposes in accordance with the
Purchase Price allocation set forth on Schedule 3.3 hereto, which will be
mutually determined prior to the end of the Due Diligence Period. The parties
shall share information and cooperate to the extent necessary to permit the
transactions to be properly, timely, and consistently reported.
Section 3.3    Prorations.
(g)    The following items shall be prorated between Seller and Purchaser as of
11:59 p.m. on the date immediately preceding the Closing Date; prorations
credited to Purchaser shall reduce the Purchase Price and prorations credited to
Seller shall increase the Purchase Price at Closing as follows:
(i)    city, state, and county ad valorem taxes for the year in which the
Closing occurs based on the ad valorem tax bills for the Purchased Property, if
then available for such year, or if not, then on the basis of the ad valorem tax
bill for the Purchased Property for the immediately preceding year. (If such
proration is based on an ad valorem tax bill for the immediately preceding year
and should such proration prove to be inaccurate on receipt of the ad valorem
tax bill for the Purchased Property for the year of Closing, then either Seller
or Purchaser, as applicable, may demand at any time after Closing a payment from
the other party in an amount sufficient to correct such malapportionment);
(ii)    sanitary sewer taxes and utility charges, if any; provided, however,
that Purchaser may elect, prior to Closing, to require that the meters for all
utility charges be read and terminated as of the end of the last business day
preceding the Closing Date, in which case Seller shall be responsible for and
shall pay for all such charges first accruing or relating to the period prior to
the Closing Date;
(iii)    all payment obligations under the Assumed Contracts and Leases; and
(iv)    resident rents and other revenues (including Prepaids and Deposits, if
any).
Purchaser and Seller shall prepare a proposed schedule (the “Proration
Schedule”) prior to Closing, including the items listed above and any other
items the parties determine necessary. Such Proration Schedule shall include all
applicable income and expenses with regard to the Purchased Property. Seller and
Purchaser will use all reasonable efforts to finalize and agree upon the
Proration Schedule at least two (2) business days prior to Closing.
(h)    Seller shall receive all income from the Purchased Property attributable
to the period prior to the Proration Date (as herein defined) and shall, unless
otherwise provided for in this Agreement, be responsible for all expenses of the
Purchased Property attributable to the period prior to 11:59 P.M. on the date
immediately preceding the Closing Date (the “Proration Date”). In the event
Purchaser receives any payment from a resident for rent due for any period prior
to the Proration Date or payment of any other receivable of Seller, Purchaser
shall forward such payment to Seller. Payments received from a resident shall be
allocated first to any current balances due from such resident.
(i)    Purchaser shall receive all income from the Purchased Property
attributable to the period from and after the Proration Date and shall, except
as otherwise provided for in this Agreement, be responsible for all expenses of
the Purchased Property attributable to the period from and after the Proration
Date. In the event Seller or Seller’s affiliates receive any payment from a
resident for rent due for any period from and after the Proration Date, Seller
shall forward such payment to Purchaser.
(j)    The parties agree that any amounts that may become due under this Section
3.3 shall be paid at Closing as can best be determined. A post-Closing
reconciliation of prorated items shall be made by the parties within ninety (90)
days after the Closing Date and any amounts due at that time shall be promptly
forwarded to the respective party to whom such amounts are due in a lump sum
payment. Any additional amounts which may become due after such determination
shall be forwarded at the time they are received. Any amounts due under this
Section 3.3 which cannot be determined within ninety (90) days after the Closing
Date (such as, for example, fiscal year-end real estate taxes and the
Pre-Closing Seller Medicare Receivables) shall be reconciled as soon thereafter
as such amounts can be determined. Purchaser and Seller agree that each shall
have the right to audit the records of the other in connection with any such
post-Closing reconciliation. Any payments made pursuant to this Section 3.3
shall be treated as a purchase price adjustment for income tax purposes.
(k)    At Seller’s option, Seller may agree to allow Purchaser to assume any and
all of Seller’s and/or Current Manager’s rights and interests in and to Seller’s
and/or Current Manager’s Medicare provider number (“Seller’s Medicare Provider
Number”) and Medicare provider reimbursement agreement with respect to the
Facility (together, “Seller's Medicare Provider Agreement”). Seller and/or the
Current Managers agree to cooperate with Purchaser in the assignment of Seller’s
Medicare Provider Agreement to Purchaser, including, without limitation,
completing those portions of Form 855A which confirm the change of ownership of
the Facility and the assignment by Seller of Seller's Medicare Provider
Agreement to Purchaser providing to Purchaser or any government authority any
information requested to effect the transfer of Seller's and/or the Current
Manager’s Medicare provider number. Purchaser expressly does not assume, and the
assumption by Purchaser of the Seller's Medicare Provider Agreement shall not be
construed to impose upon Purchaser, any liabilities under Seller’s Medicare
Provider Agreement arising with respect to occurrences during the period before
the Closing Date. For the avoidance of doubt, all liabilities related to
Seller’s Medicare Provider Agreement arising prior to Closing (and from and
after Closing to the extent Purchaser does not assume Seller’s Medicare Provider
Agreement) shall be deemed Excluded Liabilities for purposes of this Agreement.
In the event that Purchaser’s assumes Seller’s Medicare Provider Agreement:
(i)    all liabilities related to such Seller’s Medicare Provider Agreement
Purchaser be deemed Assumed Liabilities for purposes of this Agreement; and
(ii)    Purchaser shall, for a period of one (1) year following Closing, provide
Seller with a quarterly statement reflecting all Medicare payments received by
Purchaser or the Third-Party Operator after Closing attributable to services
provided by Seller prior to Closing (“Pre-Closing Seller Medicare Receivables”),
and will remit payment of such Pre-Closing Seller Medicare Receivables on a
timely basis.
ARTICLE 4    
CERTAIN OTHER COVENANTS AND AGREEMENTS
Section 4.1    Inspection and Due Diligence.
(o)    Prior to Closing, Purchaser (including its agents and representatives)
shall be permitted to inspect the Facility and the Purchased Property. The first
forty (40) days following the Effective Date, ending at 5:00 P.M., Eastern time
on the fortieth (40th) day following the Effective Date or, if such day is not a
business day, on the next business day following such day, shall be known as the
“Due Diligence Period” for purposes of this Agreement, but Purchaser shall be
entitled to continue all such inspections during and after the Due Diligence
Period. Such inspections may include an independent appraisal and environmental
assessments (including Phase I assessments and Phase II assessments if Seller
consents to any such Phase II assessment which consent shall not be unreasonably
withheld, conditioned or delayed), impact study and detailed architectural and
engineering inspections of buildings and mechanical systems located on the Real
Property and any other inspections which may reasonably be required by potential
lenders or investors. Purchaser shall not conduct any drilling, boring, soil
testing or other physically intrusive inspections without Seller’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, if done in connection with any Phase II assessment. Seller shall allow
Purchaser and its authorized representatives reasonable access (subject to the
rights of Residents), upon prior notice to the Executive Director , during
normal business hours at such times as approved by the Executive Director and
until the Closing to Seller’s executive personnel, properties and records, shall
permit examination and testing, and shall furnish Purchaser and its authorized
representatives such information concerning the Purchased Property and the
Facility as Purchaser reasonably requests. Purchaser and its authorized
representatives shall have the right to review and copy all such books,
accounts, records, agreements or other documents as it may reasonably deem
advisable. Seller shall, upon reasonable request by Purchaser, make available to
Purchaser by electronic data room (to the extent any of the following are
available electronically to upload to an electronic data room, provided that
Seller shall not be required to upload to an electronic data room any of the
following which is not available electronically) or otherwise, copies of all
records, files, correspondence, invoices, resident lists, supplier lists,
blueprints, specifications, designs, drawings, business records and plans,
operating and financial data, environmental assessments, property reports,
permits and regulatory files and other data associated with or used by Seller in
connection with its operation of the Business or its ownership or operation of
the Purchased Property, including without limitation all of the information
requested on attached Schedule 4.1(a) to the extent Seller or the Current
Managers have possession and control of such information, and in the form in
which Seller maintains such information in the ordinary course of its business.
Seller shall have no obligation to prepare any summaries, abstracts,
compilations or reports in connection with Purchaser’s investigation that Seller
or the Current Managers do not maintain or compile in the ordinary course of
Seller’s or the Current Managers’ business. For purposes of this Agreement,
documents or information shall be deemed to have been “made available” to
Purchaser if copies have been delivered or viewed by Purchaser in tangible or
electronic form, or if such documents or information have been made available at
the Facility or on an internet or electronic data site to which Seller has
granted Purchaser or its representatives access. Purchaser shall notify Seller
in advance of any site visits by Purchaser or its contractors or
representatives. All site visits and contacts with Seller personnel shall be
coordinated through the Executive Director, Robert M. Peterson (phone number
484-653-1200, e-mail Rpete10703 [rpete10703@aol.com]), and Purchaser shall not
contact any Seller personnel, residents or service providers directly.
(p)    Within five (5) business days of the Effective Date (the “Diligence
Materials Due Date”), Seller shall provide Purchaser with (or make available to
Purchaser) all of the materials in Seller’s or the Current Managers’ possession
or reasonable control listed in Exhibit G of this Agreement (collectively, the
“Requested Diligence Materials”). In the event that Seller’s or the Current
Managers’ delivery of any Requested Diligence Materials is delayed beyond the
Diligence Materials Due Date, the Due Diligence Period shall be extended by the
total number of days which elapse between the Diligence Materials Due Date and
the date upon which all Requested Diligence Materials have actually been
provided to Purchaser or Purchaser has been advised by Seller that such
Diligence Materials are not available to Seller or the Current Managers’.
(q)     Reserved.
(r)    Purchaser shall pay all costs incurred for any such inspections of the
Facility and the Purchased Property initiated by Purchaser. Purchaser shall
indemnify and hold Seller harmless from and against any and all claims for death
of or injury to persons or damage to property to the extent arising out of or as
a result of the acts or omissions of Purchaser, Purchaser’s authorized
representatives, or designees of Purchaser pursuant to the provisions of this
Section 4.1. Purchaser, as well as its consultants and contractors, shall at
Seller’s request provide evidence of sufficient insurance, in amounts and with
providers reasonably acceptable to Seller, to protect Seller from any losses it
might incur as a result of Purchaser’s activities incurred in connection with
such inspections.
(s)    The parties hereto acknowledge that Seller may possess or have access to
certain information subject to the Health Insurance Portability and
Accountability Act of 1996 and any regulations promulgated thereunder (“HIPAA”).
Notwithstanding any other provision of this Agreement, Seller shall have no
obligation under this Agreement to disclose to Purchaser any information which
would violate or put Seller in a position of noncompliance with any city,
county, state or federal privacy or security act, law, or regulation or the
provisions of HIPAA or which would result in Seller breaching any contractual
provisions imposed on Seller with respect to the requirements of HIPAA and/or
any such city, county, state, or federal act, law or regulation.
(t)    Purchaser may perform or cause to be performed a Phase I Environmental
Site Assessment of a portion of the Real Property (the “Phase I ESA”). Purchaser
shall provide Seller with a copy of the Phase I ESAs within five (5) business
days of completion and receipt of each by Purchaser. Any subsequent amendments
thereto will also be provided to Seller within five (5) business days after
completion and receipt by Purchaser thereof.
(u)    If the Phase I ESA, or any update thereof, reveals areas of environmental
concern that, in Purchaser’s environmental consultant’s opinion, warrant further
investigation, Purchaser may, at its discretion, request Seller’s consent to
commence a Phase II Environmental Site Assessment of the applicable portion of
the Real Property (“Phase II ESA”; collectively, the “ESAs”). A Phase II ESA
consists of further investigation of recognized environmental conditions
identified in the Phase I ESA including sampling and analysis of soil and
groundwater necessary to determine whether or not contamination has occurred.
Seller’s consent to conduct a Phase II ESA shall not be unreasonably withheld,
conditioned or delayed. If Seller permits Purchaser to conduct a Phase II ESA,
Seller will be provided a copy of the Phase II ESA within five (5) business days
of completion and receipt by Purchaser. Any subsequent amendments and/or reports
relating to the Phase II ESA shall also be delivered to Seller and Purchaser.
(v)    The costs of the Phase I ESA and the costs of the Phase II ESA and any
updates thereof shall be paid by Purchaser.
(w)    The parties acknowledge that, although Purchaser intends to operate the
Business subsequent to Closing through one or more of its affiliates and with
the assistance of an entity engaged by Purchaser to manage the Facility (the
“Post-Closing Manager”), Purchaser may also determine during the Due Diligence
Period that it will lease all or a portion of the Business upon Closing to a
third-party that is not affiliated with Purchaser and that has experience in
operating facilities similar to the Facility and is in good standing in all
jurisdictions in which it operates (a “Third-Party Operator”) and upon such
determination of a Post-Closing Manager and/or a Third-Party Operator, Purchaser
shall notify Seller of the names of each of them. Accordingly, notwithstanding
anything in this Agreement to the contrary, to the extent Purchaser determines
during the Due Diligence Period that it will so lease all or a portion of the
Business to a Third-Party Operator upon Closing, then upon notice to Seller, (i)
Purchaser shall be entitled to assign at or prior to Closing all applicable
provisions of this Agreement to such Third-Party Operator provided Purchaser
retains liability for all obligations of Purchaser under this Agreement, and
(ii) Purchaser’s obligation to Close shall be contingent upon, in addition to
the provisions of Article 5 hereof, the Third-Party Operator’s (or, as
applicable, its affiliate’s or assignee’s) receipt of all necessary governmental
approvals and licenses necessary for the Third-Party Operator to operate the
Business after using good faith efforts to receive such approvals and licenses.
(x)    Within fourteen (14) days after the expiration of the Due Diligence
Period, Purchaser shall file and/or cause the Post-Closing Manager and the Third
Party Operator, as applicable, to file and diligently pursue all necessary
applications to obtain all governmental licenses and permits required (i) for
Purchaser to own the Facility, and (ii) for Purchaser, its Post-Closing Manager
and/or Third-Party Operator to operate the Business as an independent living
facility, personal care facility and skilled nursing facility in the same manner
in which Seller is currently operating the Business. Seller shall, at no cost to
Seller, provide reasonable cooperation to Purchaser and/or Third-Party Operator
with respect to completion and pursuit of such licenses and permits.
Section 4.2    Conduct of Business Prior to the Closing Date. Seller covenants
and agrees with Purchaser that from the Effective Date hereof through the
Closing Date, except as otherwise expressly contemplated in this Agreement,
unless Purchaser otherwise consents in writing (which consent shall not be
unreasonably withheld, conditioned or delayed) Seller shall, and shall cause the
Current Managers in their capacity as Current Managers of the Business to:
(l)    Use good faith efforts to operate the Business in all material respects
as currently conducted, including (i) incurring expenses consistent with
Seller’s past practices in the operation of the Business and (ii) using
commercially reasonable efforts to preserve the Business’ present business
operations, organization and goodwill and its relationships with customers,
employees, advertisers, suppliers and other contractors.
(m)    Operate the Business and otherwise conduct business in all material
respects in accordance with the terms or conditions of all applicable licenses
and permits, all applicable rules and regulations of the relevant state where
the Facility is located, and all other rules, regulations, laws, and orders of
all governmental authorities having jurisdiction over any aspect of the
operation of the Business and all applicable insurance requirements; provided,
however, that the foregoing shall not impose on Seller any obligation to make
unbudgeted capital improvements or repairs, or to incur any cost or expense in
order to comply with any of the foregoing to the extent Seller was not in
compliance as of the Effective Date, except to the extent Seller is ordered to
do so by a governmental authority having jurisdiction over Seller.
(n)    Maintain the books, records, and financial statements for the Business
consistent with past practices.
(o)    Timely comply in all material respects with the Assumed Contracts and
Leases.
(p)    Not sell, lease, grant any rights in or to or otherwise dispose of or
otherwise relinquish control of, or agree to sell, lease or otherwise dispose
of, the Purchased Property in whole or in part except for dispositions of assets
that are in the ordinary course of business, and if material, are replaced by
similar assets of substantially equal or greater value and utility.
(q)    Take commercially reasonable efforts to maintain the Purchased Property
in the same condition as it exists as of the Effective Date, except for ordinary
wear and tear, in a manner consistent with past practices.
(r)    Not default on any loans to Seller which are not fully cured or satisfied
at Closing.
(s)    Not enter into any contracts other than contracts which impose no
obligation on Purchaser following the Closing or Residency Agreements in the
ordinary course of business.
(t)    Not make any alterations or improvements to the Real Property or make any
capital expenditure with respect to the Real Property in excess of $50,000 other
than those that are currently budgeted for completion, or are required by law,
necessary to preserve the coverage under or comply with the terms of any
insurance policy with respect to the Business or are in Seller’s business
judgment necessary to address emergency conditions or to maintain the goodwill
and competitive standing of the Business.
(u)    Maintain normal levels of inventory and supplies on hand for the Business
(including food, beverages, office and kitchen supplies), consistent with past
practice.
(v)    Make available to Purchaser copies of all internally generated monthly
financial reports.
(w)    Inform Purchaser promptly regarding the resignation, termination or
hiring of the Executive Director or Assistant Director, if any, of the Facility.
Section 4.3    Notification of Certain Matters. Seller shall give prompt written
notice to Purchaser, and Purchaser shall give prompt written notice to Seller,
to the extent either such party becomes aware of (i) the occurrence, or failure
to occur, of any event that would be likely to cause any of their respective
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at any time from the date hereof to the
Closing Date, and (ii) any failure on their respective parts to comply with or
satisfy, in any material respect, any covenant, condition, or agreement to be
complied with or satisfied by any of them under this Agreement.
Section 4.4    Employees.
(a)    For purposes of this Section 4.4, all references to employment by an
entity include both direct employment by such entity, employment by an affiliate
of such entity, or employment through one or more employee leasing or similar
arrangements that such entity or its affiliate has entered into with a third
party and all references to Plans includes any such Plan provided directly by
the applicable entity, by their respective affiliates, or by any such employee
leasing company under an agreement with the above.
(b)    Seller and/or the Current Managers shall be responsible for complying
with the continuation health care coverage requirements of COBRA with respect to
any individual who became a “qualified beneficiary” as of or prior to the
Closing Date, including as a result of this transaction.
(c)    Seller and/or the Current Managers shall pay any severance costs payable
with respect to the termination of employment by Seller or the Current Managers
(as applicable) of any Employee, including Employees who are offered
post-Closing employment at the Facility, pursuant to any severance policies or
plans or required by law, including the WARN Act (if applicable). Seller and/or
the Current Managers shall be solely responsible for WARN Act compliance for all
Employees.
(d)    As to any Employee that the Purchaser desires to hire (directly or
through a third-party manager) for the Business post-Closing (collectively,
“Hired Employees”), Seller and/or the Current Managers shall cause the release
of such Hired Employee from any contractual provision with Seller to the extent
that such provision would impair the utility of such Hired Employee’s services
to the Facility in conducting the Business following the Closing in
substantially the same manner it is conducted by Seller or the Current Managers
immediately prior to the Closing Date, or to the extent that such provision
would impose upon such Hired Employee any monetary or other obligation to Seller
for violation of restrictive covenants or confidentiality provisions with
respect to the Business (other than any such restrictive covenants or
confidentiality provisions contained in Assumed Contracts and Leases being
transferred to Purchaser or any such covenant mandating the return to Seller or
the Current Managers of property not being transferred to Purchaser hereunder).
Section 4.5    Confidentiality.
(a)    Confidential Information. Any and all non-public information of any type
or description, including, but not limited to, financial statements and
projections of Seller and/or the Current Managers, proprietary or trade secret
information, whether written or verbal, or any information given to Purchaser by
Seller and/or the Current Managers in connection with the transactions
contemplated by this Agreement, is proprietary to Seller and/or the Current
Managers and confidential in nature, and shall be treated as such by Purchaser,
except with the prior written consent of Seller and/or the Current Managers and
except to the extent enforcement of its terms and applicable law require public
disclosure. This provision shall not apply following the Closing to any such
information pertaining to the Purchased Property or the Business, nor to any
information that is or becomes publicly available through no fault of Purchaser.
Purchaser shall have the right to disclose any such information to its
professional advisors, lenders, investors and other third parties who need to
know such information for the purposes of assisting Purchaser with the
negotiation and consummation of this Agreement, provided Purchaser advises such
parties of their confidential obligations under this Agreement, and provided
Purchaser remains responsible for any violations by such parties. Purchaser
shall also have the right to discuss the possibility of future employment with
all active and full-time employees of the Business, provided that such
discussions are coordinated through the Executive Director after the expiration
of the Due Diligence Period.
(b)    Confidentiality of Agreement. The terms of this Agreement shall remain
confidential, except with the prior written consent of Seller and/or the Current
Managers and Purchaser and except to the extent that enforcement of its terms or
applicable law require public disclosure. Neither party shall make any public
announcement of the transactions contemplated herein without the express written
approval of the other party, which approval shall not be unreasonably withheld.
This provision will not apply to Purchaser following any Closing. Purchaser
shall permit Seller to review in advance and comment on any public announcement
of the Closing of the transactions contemplated herein.
(c)    Return of Confidential Information. Purchaser agrees that promptly upon
the termination of this Agreement, whether by mutual termination or otherwise
(other than upon Closing), Purchaser shall cause all materials and property
(originals and copies) of Seller and/or the Current Managers to be immediately
returned to Seller, provided that Purchaser shall be entitled to retain such
information to the extent required in order to comply with applicable law,
regulation, bona fide document retention policy of Purchaser, or any public
disclosure obligations promulgated by the Securities and Exchange Commission any
applicable to Purchaser, or until any litigation between Purchaser and Seller
arising out of the termination of this Agreement has been finally resolved.
(d)    Survival of Confidentiality. This Section 4.5 shall survive the Closing
to the extent provided above and shall survive in the event this Agreement is
terminated prior to Closing.
Section 4.6    Expenses and Taxes.
(a)    Each party shall pay its own expenses and costs incurred in connection
with the negotiation and consummation of this Agreement and the transactions
contemplated by this Agreement.
(b)    Notwithstanding the foregoing:
(i)    Purchaser shall pay fees and costs relating to the transfer of motor
vehicles included in the Purchased Property, including, without limitation,
sales tax;
(ii)    Seller shall pay the one half (1/2) of the real estate transfer tax, and
all costs related to mansion taxes (if applicable) (provided, however, that any
transfer taxes resulting solely from the Purchaser’s assignment of this
Agreement to a third party shall be borne by the Purchaser);
(iii)    Purchaser shall pay one half (1/2) of the real estate transfer tax,
costs of recording the Deeds, and all other filing and recording costs; and
(iv)    Purchaser shall pay the premiums or other costs attributable to the
issuance of the Title Policy (other than the costs of any specific endorsements
obtained at Seller’s election to cure any title or survey objections pursuant to
Section 2.4 hereof, the expense of which shall be borne by Seller);
(v)    Purchaser shall pay any person who is entitled to any brokerage
commission or finder’s fee in connection with any of the transactions
contemplated by this Agreement by reason of any act or omission of Purchaser,
and shall indemnify Seller and hold Seller harmless against any claims for such
commissions or finder’s fees. Seller shall pay any person who is entitled to any
brokerage commission or finder’s fee in connection with any of the transactions
contemplated by this Agreement by reason of any act or omission of Seller, and
shall indemnify Purchaser and hold Purchaser harmless against any claims for
such commissions or finder’s fees.
(vi)    To the extent applicable, Seller and Purchaser agree to utilize, or
cause their respective affiliates to utilize, the alternative procedure set
forth in IRS Revenue Procedure 2004-53 with respect to wage reporting; provided
that Seller provides all data needed to complete such reporting with regard to
the period prior to Closing, and certifies as to its accuracy.
Section 4.7    Waiver of Bulk Sales and Indemnification. Purchaser hereby waives
compliance by Seller and Seller hereby waives compliance by Purchaser, with the
requirements of any applicable bulk sales laws. Seller shall indemnify and hold
harmless Purchaser from any and all claims, liabilities, or costs, including
reasonable attorneys’ fees, arising out of the parties’ failure to comply with
any bulk sales laws applicable to the transactions contemplated hereby as
provided in Section 8.1. The foregoing indemnification shall survive the
Closing.
Section 4.8    Exclusivity. During the period from the Effective Date to the
Closing Date or termination of this Agreement according to the terms hereof,
Seller shall not take any action, directly or indirectly, to encourage, initiate
or engage or participate in discussions or negotiations with, or provide any
information to, any party other than Purchaser, concerning a potential
transaction involving the purchase and sale of the Business or any Purchased
Property, the purchase and sale of all or substantially all of the ownership
interest of Seller, or any transaction similar to the foregoing.
Section 4.9    Consents; Cooperation. Seller will use its commercially
reasonable efforts prior to the Closing to obtain all consents that may be
required from third parties with respect to the Assumed Contracts and Leases and
any of the other Purchased Property and Purchaser shall cooperate therewith.
Purchaser shall use its reasonable best efforts to diligently pursue the
issuance or transfer of any of the governmental licenses or permits required for
Purchaser to operate the Business following the Closing, and Seller agrees to
provide reasonable cooperation and assistance to Purchaser in obtaining such
licenses and permits. Notwithstanding the foregoing, neither party will be
required to pay or commit to pay any amount to (or incur any liability or
obligation to) a person or entity from whom or which a consent may be required
(other than payment by Seller of past due amounts under Assumed Contracts and
Leases or past due taxes, or payment by Purchaser of any fees or other costs
imposed by governmental authorities with respect to licenses and permits, or
transfer fees, if any, required by the express terms of any Assumed Contracts
and Leases) or otherwise enter into or modify any agreement with such person or
entity that involves any cost, liability or obligation. At Seller’s sole option,
to the extent not prohibited under applicable state law, Seller may agree, but
is under no obligation to agree, to enter into an interim sublease of the Real
Property (the “Transition Period Sublease”) and an operations transfer agreement
(the “Operations Transfer Agreement”) with Purchaser to facilitate closing prior
to Purchaser’s receipt of required license(s) to operate the Facility.
Section 4.10    Further Assurances. Each party covenants and agrees that,
following the Closing, it will execute, deliver and acknowledge (or cause to be
executed, delivered and acknowledged), from time to time, at the reasonable
request of the other party and without further consideration, all such further
instruments as may be reasonably acceptable to such party and take all such
further action as may be reasonably necessary or appropriate to transfer more
effectively to Purchaser, or to perfect or record Purchaser’s title to or
interest in the Purchased Property or to enable Purchaser to use or otherwise to
confirm or carry out the provisions and intent of this Agreement.
Section 4.11    Non-Solicitation of Employees. For a period of one (1) year
following the Closing Date, neither Seller nor any affiliate under the control
of, or commonly controlled with, Seller shall attempt, directly or indirectly,
to solicit any employee of the Business to leave the employ of the Business in
order to take employment with Seller, Seller’s affiliates or any other party.
This Section 4.11 shall survive Closing.
Section 4.12    Delivery of Schedules. Seller shall provide all Schedules
required to be provided by Seller under the terms of this Agreement (other than
those required by ARTICLE 7 hereof, which will be provided by Purchaser by the
Schedule Due Date and Schedules 1.1(a), 1.1(b), 3.3, all of which require the
cooperation of the parties to prepare and which the parties will endeavor to
complete during the Due Diligence Period) within ten (10) business days
following the Effective Date (the “Schedule Due Date”). If applicable, the Due
Diligence Period shall be extended by the total number of days which elapse
between the Schedule Due Date and the date upon which all required Schedules
have actually been provided to Purchaser,. Any fact or item disclosed on any
Schedule to this Agreement shall be deemed disclosed with regard to all other
representations and warranties to which such fact or item may reasonably apply
to the extent such disclosure would provide notice to a reasonable person that
the information disclosed would also qualify, or constitute an exception to,
such other representations and warranties. Seller may from time to time
supplement and update such Schedules to reflect any changes since the date of
delivery of the original Schedules or any matters of which Seller first acquires
Knowledge following the original delivery date of such Schedules. Any such
updates or supplements shall be deemed to amend the Schedules for all purposes
retroactively to the Effective Date, except that (i) no amendment to Schedules
1.1(a), 1.1(b), 2.2(b) and 2.4(a) may be made without Purchaser’s written
consent, and (ii) any amendments permitted above shall be disregarded (x) in
determining if the conditions to Closing set forth in Section 5.3(a) or Section
5.3(e) below have been satisfied, and (y) for all purposes under this Agreement
if Seller intentionally omitted such information from the original Schedules.

4
        
        

--------------------------------------------------------------------------------




Section 4.13    Fines and Penalties.
Seller covenants and agrees to cure all violations and other deficiencies
identified in writing by any federal, state, municipal, local or other
governmental or quasi-governmental authority (all such matters collectively the
“Violations”) relating to the Business and the Facilities, pay all penalties
associated therewith and prepare and implement any plan of correction required
by any such authority, providing, however, Seller may contest in good faith any
such identified violation or deficiency. The Purchaser may stay any otherwise
pending Closing in the event any uncured Violations exist until such time as
Seller has corrected any such Violations in full compliance with applicable
laws, orders and directions from applicable federal, state, municipal, local or
other governmental and/or quasi-governmental authorities.
ARTICLE 5    
CLOSING
Section 5.1    Closing. The Closing of the transactions contemplated by this
Agreement shall occur remotely, upon the exchange of signatures to the documents
contemplated by this Agreement and the other required deliveries of each party
hereto described below on the later of (i) September 26, 2014 or (ii) five (5)
business days following Purchaser’s (or its designee’s) receipt (or, as
applicable, receipt by their respective affiliates or assignee) of all
governmental approvals necessary for Purchaser (or its designee) to own and
operate the Facility, unless extended by mutual agreement of Purchaser and
Seller or pursuant to Section 5.5(c), Section 10.11, or Section 10.12.
Additionally, Purchaser shall be entitled in its sole discretion to delay the
scheduled date of Closing by up to fifteen (15) business days. Notwithstanding
the foregoing, the Closing shall occur no later than February 28, 2015 (the
“Outside Closing Date”). The date on which the Closing is scheduled to occur (as
such date may be extended from time to time pursuant to this Agreement) shall be
the “Scheduled Closing Date” hereunder. The date on which the Closing actually
occurs shall be the “Closing Date” for purposes of this Agreement.
Section 5.2    Conditions to Seller’s Obligations. Except as may be waived in
writing by Seller, Seller’s obligation to make its deliveries at the Closing and
to effect and consummate the transactions contemplated hereby shall be subject
to the following conditions:
(a)    Representations and Warranties True and Correct. Purchaser’s
representations and warranties contained in this Agreement, taken as whole,
shall be true in all material respects as of the Closing Date (except for
representations and warranties made as of a specified date, which shall have
been true and correct as of such date with the same effect as though made on
such date), and Purchaser shall have executed and delivered to Seller at Closing
a certificate confirming the foregoing.
(b)    Agreements Complied With. Each of Purchaser’s covenants and agreements
contained in this Agreement to be performed at or prior to the Closing shall
have been performed in all material respects at or prior to the Closing.
(c)    Deliveries Made. Purchaser shall have delivered, and where applicable
shall have duly executed, all the documents, certificates and other instruments
required to be delivered at Closing in accordance with Section 5.5 or any other
express provision of this Agreement.
Section 5.3    Conditions to Purchaser’s Obligations. Subject to Section 5.5(c),
except as may be waived in writing by Purchaser, Purchaser’s obligation to make
its deliveries at the Closing and to effect and consummate the transactions
contemplated hereby shall be subject to the following conditions:
(e)    Representations and Warranties True and Correct. Each of Seller’s
representations and warranties contained in this Agreement, taken as a whole,
shall be true in all material respects as of the Closing Date with the same
effect as though made on such date (except for representations and warranties
made as of a specified date, which shall have been true and correct as of such
date), and Seller shall have executed and delivered to Purchaser at Closing a
certificate confirming the foregoing.
(f)    Agreements Complied With. Each of Seller’s covenants and agreements
contained in this Agreement to be performed at or prior to the Closing shall
have been performed in all material respects at or prior to the Closing, and
Seller shall have executed and delivered to Purchaser at Closing a certificate
confirming the foregoing.
(g)    Deliveries Made. Seller shall have delivered, and where applicable shall
have duly executed, all the documents, certificates and other instruments
required to be delivered at Closing in accordance with Section 5.4 or any other
express provision of this Agreement.
(h)    Licenses and Permits. Purchaser or its designee shall have (i) obtained
all governmental licenses and permits required for Purchaser to own the Facility
and operate the Business as an independent living facility, personal care
facility and skilled nursing facility in the same manner in which Seller is
currently operating the Business (ii) or shall have completed diligence
reasonably acceptable to Purchaser indicating that Purchaser’s (or its
designee’s) submission of applications for such licenses and permits shall
result, post-Closing, in the issuance of applicable governmental licenses and
permits and Purchaser and Seller shall have entered into a Transition Period
Sublease effective as of the Closing Date.
(i)    No Material Adverse Change. No Material Adverse Change shall have
occurred during the period between the Effective Date and the Closing Date, and
the Average Occupancy shall not have decreased more than twelve and one-half
percent (12.5%) of the Average Occupancy as of the Effective Date at any time
between the end of the Due Diligence Period and the Closing Date.
(j)    Reserved.
(k)    Termination of Existing Leases and/or Management Agreements. Any existing
real property leases and/or management agreements, if any, relating to the
Purchased Property which are not Assumed Contracts and Leases or Residency
Agreements shall have been terminated without fee or cost to Purchaser, and
Seller shall have provided Purchaser reasonable evidence of same.
(l)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction, or other order issued by any court of competent
jurisdiction, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect. No
action shall have been taken nor any statute, rule, or regulation shall have
been enacted by any governmental agency that makes the consummation of the
transactions contemplated hereby illegal.
Section 5.4    Deliveries by Seller. Seller shall deliver to Purchaser on or
before the Closing the following:
(e)    Deed. The Deed substantially in the form of Exhibit C attached hereto,
duly executed by Seller. In addition, in the event Purchaser elects to have a
new survey of the applicable Real Property (the “Survey”) prepared, Seller
agrees to provide a quitclaim deed at closing conveying title to the applicable
Real Property based on the metes and bounds description shown on the Survey
provided the Survey is certified to Seller.
(f)    Bill of Sale and Assignment. A bill of sale and assignment with Seller’s
warranty of title in the form of Exhibit D attached hereto (the “Bill of Sale
and Assignment”) with respect to the Purchased Personal Property located at the
Facility, duly executed by Seller.
(g)    Other Instruments. Such further instruments of conveyance and transfer as
Purchaser may reasonably require to consummate the transactions contemplated by
this Agreement to vest all of the Business with respect to the Facility in
Purchaser and to facilitate the transfer of such Business from Seller to
Purchaser, including the assignment of the applicable Assumed Contracts and
Leases, in form and substance reasonably acceptable to Purchaser.
(h)    Owner’s Affidavit. An Owner’s Affidavit in a form acceptable to the Title
Company to the extent required to issue the Title Policy.
(i)    Releases. Documents releasing or nullifying any title exceptions (or
providing reasonable evidence of such release or nullification) (relating to the
applicable Real Property) which Seller is obligated to release or nullify
pursuant to Section 2.4 hereof.
(j)    Resolutions. A certified copy of the company resolutions authorizing
consummation of this Agreement and authorizing Seller’s to execute all documents
necessary for Closing as provided herein.
(k)    Closing Certificate. The certificates required pursuant to Section 5.3(a)
and Section 5.3(b), identifying such changes to the representations and
warranties as shall be necessary to make such representations true, complete and
accurate in all material respects as of the date and time of Closing.
(l)     Withholding Affidavit. If a Withholding Affidavit is required by the
Escrow Agent, Seller shall deliver the Withholding Affidavit to the Escrow Agent
prior to Closing.
(m)    Non-Foreign Status Affidavit. A certificate of non-foreign status
pursuant to Treasury Regulation Section 1.1445-2(b)(2) signed by Seller under
penalties of perjury stating Seller’s name, address and U.S. taxpayer
identification number and stating that Seller is not a foreign person as defined
by Section 1445(f)(3) of the IRC.
(n)    Good Standing Certificate. A certificate of existence, certified by the
Secretary of the Commonwealth of Pennsylvania as of a date which is within
fifteen (15) days of Closing, reflecting the Seller’s good standing as a
Pennsylvania limited liability company.
(o)    Rent Roll. A true, correct, and complete rent roll certified by an
officer of Seller, for the Facility listing each resident as of a date which is
within three (3) business days prior to the Closing Date, the unit, bed or room
number of such resident, and the amount of the monthly fees to be paid by such
resident (including room, meal and other applicable monthly fees), the amount of
security deposit, if any, date of Residency Agreement and the expiration date of
such Residency Agreement, if applicable.
(p)    Operations Transfer Agreement and Transition Period Sublease. An
Operations Transfer Agreement, if applicable, in form and substance attached as
Exhibit E-1 and the Transition Period Sublease, if applicable, in form and
substance attached as Exhibit E-2.
(q)    Third Party Consents. The third party consents listed on Schedule 5.4(m).
(r)    Reserved..
(s)    Title Commitment. A title commitment in accordance with Section 2.4(a),
subject only to the Permitted Exceptions and endorsed by the Title Company.
(t)    Books and Records. Possession and control of books and records included
as part of the Purchased Property which are not physically located at the Real
Property as of the Closing Date.
(u)    Escrow Agreement. The Post-Closing Escrow Agreement, duly executed by
Seller.
Section 5.5    Deliveries by Purchaser. Purchaser shall deliver to Seller on or
before the Closing the following:
(c)    Payment Items. The items described in Section 3.2 hereof representing
payment of the Purchase Price.
(d)    Assumption Agreement. An instrument of assumption of the Assumed
Liabilities, substantially the form attached as Exhibit F.
(e)    Post-Closing Escrow Agreement. The Post-Closing Escrow Agreement, duly
executed by Purchaser.
(f)    Operations Transfer Agreement and Transition Period Sublease. The
Operations Transfer Agreement, if applicable, and the Transition Period
Sublease, if applicable.
Section 5.6    Non-Fulfillment of Closing Conditions. Notwithstanding anything
in this Agreement to the contrary, the following shall apply exclusively if any
of the conditions in Section 5.2 and Section 5.3 are not fulfilled as of the
Scheduled Closing Date:
(a)    Except as otherwise provided in the last sentence of this Section 5.6(a),
if any of the conditions set forth in Section 5.2 have not been fulfilled as of
the Scheduled Closing Date, but all the conditions set forth in Section 5.3 have
been fulfilled or expressly waived by Purchaser, Seller may elect (i) to proceed
to Closing and waive such failure for all purposes hereunder; or (ii) terminate
this Agreement, in which case the Deposit shall be disbursed to Seller as
liquidated damages, Purchaser shall have no further liability to Seller except
with respect to the surviving provisions described in ARTICLE 9 and Seller
hereby waives any right to recover the balance of the Purchase Price, or any
part thereof, and the right to pursue any other remedy permitted at law or in
equity against Purchaser. In no event under this Section 5.5(c) or otherwise
shall Purchaser be liable to Seller for any punitive, speculative or
consequential damages. Notwithstanding the foregoing, if any of the conditions
in Section 5.2 or Section 5.3 are not satisfied, then Seller’s rights under this
Section 5.6(a) are subject to Purchaser’s rights under Section 5.6(b)-Section
5.6(e) below.
(b)    If the conditions set forth in Section 5.3(a) have not been fulfilled as
of the Scheduled Closing Date, then Purchaser shall give Seller written notice
of such failure, which notice shall state Purchaser’s election: (i) to proceed
with the Closing and waive any such failure to fulfill one or more of the
requirements of Section 5.3(a) for all purposes hereunder; or (ii) to extend the
Scheduled Closing Date for an additional thirty (30) days in order to provide
Seller the opportunity to fulfill such condition and if such condition is not
fulfilled within such thirty (30) day additional period Purchaser may terminate
this Agreement, in which case the Deposit shall be returned to Purchaser and
Seller shall reimburse Purchaser for Purchaser’s actual third party
out-of-pocket expenses incurred by Purchaser (i) in the negotiation of the
Agreement, and (ii) after the Effective Date in connection with its due
diligence on the applicable Purchased Property; provided, however, such
reimbursements shall not exceed Fifty Thousand and No/100 U.S. Dollars
($50,000), and after which Seller shall have no additional liability to
Purchaser for such failure, except for the surviving provisions described in
ARTICLE 9.
(c)    If any of the conditions set forth in Section 5.3(b), Section 5.3(c), ,
Section 5.3(g) or Section 5.3(h) have not been fulfilled as of the Scheduled
Closing Date, Purchaser may elect (i) to proceed with Closing and waive such
failure for all purposes hereunder; (ii) extend the Scheduled Closing Date for
an additional thirty (30) days in order to allow such conditions to be fulfilled
and if such condition is not fulfilled within such thirty (30) day additional
period, Purchaser may terminate this Agreement, in which case the Deposit shall
be returned to Purchaser and Seller shall reimburse Purchaser for Purchaser’s
actual third party out-of-pocket expenses incurred by Purchaser (i) in the
negotiation of the Agreement, and (ii) after the Effective Date in connection
with its due diligence on the applicable Purchased Property; provided, however,
such reimbursements shall not exceed Fifty Thousand and No/100 U.S. Dollars
($50,000), and after which Seller shall have no additional liability to
Purchaser for such failure, except for the surviving provisions described in
ARTICLE 9; or (iii) enforce specific performance if applicable. In no event
under this Section 5.5(c) or otherwise shall Seller be liable to Purchaser for
any punitive, speculative or consequential damages.
(d)    Reserved.
(e)    If the Closing Conditions as set forth in ARTICLE 5 have not been
satisfied on or before the Outside Closing Date (as defined in Section 5.1)
despite the good faith efforts of Purchaser, Purchaser or Seller shall have the
absolute right to terminate this Agreement, in which case the Deposit shall be
returned to Purchaser and no party shall have no additional liability to the
other hereunder following such termination except for the surviving provisions
described in ARTICLE 9.
Section 5.7    Post-Closing Actions. Seller shall promptly deliver to Purchaser
the original of any mail or other communication received by it after the Closing
Date pertaining to the Purchased Property or the Business, and any payments to
which Purchaser is entitled. Purchaser shall promptly deliver to Seller the
original of any mail or other communication received by Purchaser after the
Closing Date and addressed to Seller which pertains or relates to the Business
prior to Closing or to any payments to which Seller is entitled.
Section 5.8    Termination During Due Diligence. Notwithstanding anything herein
to the contrary, Purchaser shall have the right to terminate this Agreement at
any time during the Due Diligence Period for any reason or for no reason
whatsoever. Upon any such termination, the Deposit shall be returned to
Purchaser, and the parties shall have no further liability or obligation to one
another arising from such termination except for the surviving provisions
described in ARTICLE 9.
ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF SELLER
The following representations and warranties are given by the Seller. The Seller
hereby represents and warrants to Purchaser that as of the Effective Date:
Section 6.1    Organization and Standing. Seller is a Pennsylvania limited
liability company duly organized, validly existing, and in good standing under
the laws of the Commonwealth of Pennsylvania and has the requisite power and
authority to own, sell, lease and operate its properties and to carry on its
businesses as now being conducted. Seller has the power and authority to execute
and deliver this Agreement and to consummate the transactions and perform the
obligations contemplated by the Agreement.
Section 6.2    Valid and Binding Obligations. The execution, delivery and
performance of this Agreement and all other agreements and instruments to be
executed and delivered by Seller hereunder, and the consummation of the
transactions contemplated by this Agreement, have been duly authorized by all
necessary company action of Seller. This Agreement constitutes, and all
instruments required to be executed and delivered by Seller before or at the
Closing will constitute, the valid and binding obligations of Seller,
enforceable against Seller, in accordance with their respective terms. All
persons who have executed this Agreement on behalf of Seller have been duly
authorized to do so by all necessary company action of Seller and all persons
who execute instruments required to be executed and delivered by Seller before
or at the Closing shall have been duly authorized to do so by all necessary
company action of Seller.
Section 6.3    Title; Purchased Property Complete. Seller shall transfer the
Purchased Personal Property to Purchaser, free and clear of all liabilities,
liens and, encumbrances except for the Assumed Liabilities and the Permitted
Encumbrances. Seller has the unrestricted right to convey and assign the
Purchased Personal Property. Except for the Excluded Property or as otherwise
set forth in Schedule 6.3, (i) the Purchased Property comprises all material
assets, rights or property used by Seller and/or the Current Managers in the
operation of the Business as currently conducted, and (ii) to Seller’s
Knowledge, all of the Personal Property is in good condition, working order and
repair (ordinary wear and tear excepted).
Section 6.4    Taxes and Tax Returns. Seller has filed when due or will file
when due in correct form all federal and state income tax returns for all
periods ending on or prior to the Closing Date which are required to be filed by
Seller on or prior to the Closing Date. Other than extensions to file Seller’s
tax returns, there are no agreements by Seller for the extension of time for the
assessment of any tax. All federal, state, county and local taxes due and
payable by Seller on or before the Effective Date have been paid and any taxes
due and payable at any time between the Effective Date through the Closing will
be paid prior to Closing, and there are no federal, state or local tax liens
pending or threatened against Seller or the Purchased Property. There is no open
audit of any of Seller’s federal, state, local income, sales use or property tax
returns pending, and Seller has received no notice of the pendency of any such
audit or examination. Seller does not hold and has not held a certificate or
other authorization issued by any tax collection body for the purpose of
avoiding the payment by Seller of sales and use taxes upon Seller’s purchases of
goods and services, nor has Seller applied for such a certificate or other
authorization.
Section 6.5    Execution and Delivery. Except as set forth in Schedule 6.5,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will:
(f)    violate any provisions of the articles of organization or operating
agreement of Seller;
(g)    violate any contract or agreement relating to borrowed money, or any
judgment, order, injunction, decree or award against, or binding upon Seller or
upon the property or business of Seller, which violation would prevent, delay or
materially hinder consummation of the transactions contemplated by this
Agreement;
(h)    result in the creation of any material lien, charge or encumbrance upon
any of the Purchased Property pursuant to the terms of any agreement or
instrument to which Seller is a party or by or to which Seller or any of the
Purchased Property may be bound, subject or affected;
(i)    violate any judgment, order, injunction, decree or award against, or
binding upon, Seller or upon the Purchased Property or Business of Seller; or
(j)    result in any breach, violation, default or cancellation of any contract,
agreement, mortgage, deed to secure debt, or lease to which Seller is a party or
by which Seller is bound or the Purchased Property is subject that could have a
material adverse effect on the Purchased Property or the operations of the
Business.
Section 6.6    Contracts and Leases. Schedule 6.6 hereto sets forth all
contracts, leases or agreements, including the Assumed Contracts and Leases, to
which Seller is a party, written or oral, currently in effect that are material
to the operation or management of the Business or the ownership and use of the
Purchased Property, other than the Residency Agreements described in Section
6.7. Each of the Assumed Contracts and Leases is in full force and effect in
accordance with its terms. Seller has made available to Purchaser true and
correct copies of all Assumed Contracts and Leases, including all material
amendments or modifications to same. Seller is not in material breach, default
or violation of any of the Assumed Contracts and Leases and, to Seller’s
Knowledge, no other party to any such contract or lease is in material breach,
default or violation thereof. To Seller’s Knowledge, no event has occurred and
no condition exists that with the passage of time or the giving of notice, or
both, would constitute a material default by Seller or, to Seller’s Knowledge,
by any other party to any Assumed Contracts and Leases.
Section 6.7    Residency Agreements and Related Matters. Schedule 6.7 contains a
list of all of the Residency Agreements currently in effect.
Section 6.8    Permits and Licenses. Schedule 6.8 contains a complete list of
all material governmental permits, licenses, certificates and authorizations
held by Seller and/or the Current Managers that relate to the ownership, use,
operation or management of the Facility, the Purchased Property and/or the
Business (the “Permits and Licenses”).
Section 6.9    Insurance. Schedule 6.9 lists all of Seller’s policies of
property and casualty insurance and liability insurance currently in effect and
covering the Facility, the Business and/or the Purchased Property, copies of
which have been made available for review by Purchaser.
Section 6.10    Employees. Schedule 6.10 contains a complete and correct list of
employees who perform services for the Business or the Facility as of July 1,
2014 (whether as employees of Seller or both), including their respective
positions, the Facility where they are employed, pay rates, bonus arrangements
(if any), dates of hire (including the Executive Director and any assistant
director of the Facility, and any employees who are currently employed by the
Seller for the benefit of the Business) (collectively, the “Employees”). Except
as described on Schedule 6.10, neither Seller nor to Seller’s Knowledge, any
Current Managers, is a party to any employment contract or other written
agreement with any Employee. Neither Seller, nor to Seller’s Knowledge, any
Current Managers, has made any binding promise or commitment to increase the
compensation of any Employee after the Effective Date, except as otherwise set
forth on Schedule 6.10 hereto. Seller, and to Seller’s Knowledge, the Current
Managers have complied in all material respects with all laws and regulations
dealing with employment of Employees. Schedule 6.10 provides a list and brief
description of all litigation or administrative claims filed by Employees or
former employees who performed services for the Business against Seller or the
Current Managers during the past three (3) years, if any. Except as otherwise
set forth on Schedule 6.10 (i) neither Seller nor the Currents Managers are a
party to any collective bargaining agreement with respect to any employees, and
(ii) to Seller’s Knowledge, there have been no efforts to organize a collective
bargaining agreement or any other type of union activity with respect to the
employees of the Business within the last three (3) years.
Section 6.11    Seller Benefit Plans.
(a)    Schedule 6.11 sets forth a complete list of each “employee benefit plan,”
as that term is defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) regardless of whether such plan is
subject to ERISA, and each bonus, deferred, or incentive compensation, stock
purchase, stock option, severance, and termination pay plan or program (the
“Plans”), that is maintained or contributed to by Seller, the Current Managers
for the benefit of Employees or pursuant to which Seller or the Current Managers
have any liability with respect to Employees (“Seller Plans”). With respect to
each of the Seller Plans, Seller has or will make available to Purchaser (or
will deliver to Purchaser prior to Closing) correct and complete copies of each
of the following documents: (i) the Plans and related trust or other funding
documents (including all amendments thereto), (ii) the most recent Form 5500
annual report, including all attachments thereto, filed with the Internal
Revenue Service with respect to each such Plan, (iii) the most recent trust
report, if any, prepared with respect to each such Plan, and (iv) the summary
plan description prepared for each such Plan.
(b)    To Seller’s Knowledge, each Seller Plan has been administered and
operated in material compliance with its terms and the applicable requirements
of ERISA and the IRC, including the requirement to file an annual report. No
Seller Plan is intended to be qualified under Section 401 of the IRC as a
“multiemployer plan” (within the meaning of Section 3(37) of ERISA) or as a
“multiple employer” plan (within the meaning of Section 4063 or 4064 of ERISA).
(c)    Except as set forth on Schedule 6.11, there are no pending or, to
Seller’s Knowledge, threatened claims of any Employees (or former employees who
provided services to the Business) against or otherwise involving any of the
Seller Plans (other than routine claims for benefits).
(d)    There are no Employees or former employees who provided services to the
Business, who are entitled to (i) any pension benefit that is unfunded, or (ii)
any benefit to be paid after termination of employment other than required by
Section 601 of ERISA, pursuant to a Seller Plan intending to be qualified under
Section 401(a) of the IRC, or identified as providing a benefit described in
this Section 6.11 or Schedule 6.11. Each Seller Plan that is an employee welfare
benefit plan as defined in Section 3(1) of ERISA is either unfunded or funded
through an insurance company contract. To Seller’s Knowledge, there is no
liability in the nature of a retroactive rate adjustment or loss-sharing or
similar arrangement with respect to any such Seller Plan.
(e)    Neither Seller, nor, to Seller’s Knowledge, any other person, including
any fiduciary, has engaged in any “prohibited transaction” as defined in Section
4975 of the IRC or Section 406 of ERISA that could subject Seller, or any person
whom Seller has an obligation to indemnify to any tax or penalty imposed under
Section 4975 of the IRC or Section 502 of ERISA.
(f)    Neither Seller nor the Current Managers have at any time (x) maintained,
contributed to, or been required to contribute or had any liability (that has
not been satisfied in full) to any Seller Plan subject to Title IV of ERISA, (y)
incurred or expected to incur any liability to the Pension Benefit Guaranty
Corporation or otherwise under Title IV of ERISA, or (z) incurred or expected to
incur liability in connection with an “accumulated funding deficiency” within
the meaning of Section 412 of the IRC, whether or not waived.
Section 6.12    Litigation.
Except as described on Schedule 6.12, there is no litigation, action, suit, or
other proceeding currently pending, or to Seller’s Knowledge, threatened against
Seller, Current Managers and/or the Facility, at law or in equity, or before any
federal, state, municipal, local or other governmental or quasi-governmental
authority, or before any arbitrator. To Seller’s Knowledge, there is no pending
investigation of Seller, Current Managers and/or the Facility by any
governmental or quasi-governmental authority. Neither Seller nor the Current
Managers are subject to any judgment, injunction, order, writ or decree of any
court or other governmental authority or agency relating specifically to Seller
or the Current Managers or to the ownership, operation or management of the
Purchased Property, the Facility and/or the operations of the Business.
Section 6.13    Compliance with Laws. Except as otherwise noted on Schedule
6.13:
(a)    To Seller’s Knowledge, Seller and the Current Managers are in compliance
in all material respects with all applicable laws, rules or regulations in
connection with its ownership, use, operation or management of the Purchased
Property, the Facility and the Business, including without limitation all laws,
rules and regulations related to Government Programs, and has not received
notice of any violation thereof which has not been cured as of the Effective
Date.
(b)    There are no pending or threatened (i) civil monetary penalties,
terminations or exclusions from participation in any Government Programs for the
Facility, (ii) material payment denials, or (iii) other sanctions of a
governmental authority against Seller, the Current Managers or the Facility.
Seller and Business are in good standing in all applicable Government Programs.
Neither Seller nor the Business has any material liabilities to any third-party
fiscal intermediary or carrier administering the Government Programs, directly
to the Government Programs or any Governmental Authority, or to any other
third-party payor for the recoupment of any amounts previously paid by any such
third-party fiscal intermediary, carrier, Government Program, or other
third-party payor. Except for industry standard reviews and audits, neither
Seller nor the Business has any pending or, to Seller’s knowledge, threatened
investigations, audits, or other actions by any third-party fiscal intermediary
or carrier administering the Government Programs or any Governmental Authority,
by the United States Department of Health and Human Services, any state Medicaid
agency, intermediary or carrier, or any third party to recoup, set-off, or
suspend payments to, or demand a refund from, or terminate provider agreements
with, or asserting any claim, demand, penalty, fine, or other sanction with
respect to any of the activities, practices, policies, or claims of Seller or
the Business. Neither Seller, nor any party on behalf of the Seller or the
Facility has submitted to any Government Program any false or fraudulent claim
for payment.
(c)    To Seller’s Knowledge, neither Seller nor the Business has knowingly
engaged in any activities which are prohibited, or are cause for civil penalties
or mandatory or permissive exclusion from Medicare, Medicaid, or any other State
Health Care Program or Federal Health Care Program (as those terms are defined
in 42 C.F.R. Section 1001.2) under 42 U.S.C. Sections 1320a-7, 1320-7a,
1320a-7b, or 1395nn, or the Federal False Claims Act, 31 U.S.C. Section 3729, or
the regulations promulgated pursuant to such statutes, nor has Seller, the
Facility, or any employees or contractors of Seller or the Facility been
excluded from participation in any such program, nor has Seller or the Facility
received notice of any violation of the foregoing which has not been cured as of
the Effective Date.
(d)    To Seller’s Knowledge, Seller and the Facility have complied with all
applicable security and privacy standards regarding protected health information
under the Health Insurance Portability and Accountability Act of 1996, as
amended by the Health Information Technology for Economic and Clinical Health
Act provisions of the American Recovery and Reinvestment Act of 2009, all
applicable state privacy laws, and with all applicable regulations promulgated
under any such legislation, nor has Seller or the Facility received notice of
any violation of the foregoing which has not been cured as of the Effective
Date.
(e)    To Seller’s Knowledge, neither Seller nor the Facility has submitted any
claim to any Government Program in connection with any referrals that violated
any applicable self-referral Law, including the Federal Ethics in Patient
Referrals Act, 42 U.S.C. Section 1395nn (the “Stark Law”) or any applicable
state self-referral Law.
(f)    To Seller’s Knowledge, Seller and the Facility have complied with all
disclosure requirements of all applicable self-referral Laws, including the
Stark Law and any applicable state self-referral law, nor has Seller or the
Facility received notice of any violation of the foregoing which has not been
cured as of the Effective Date.
(g)    To Seller’s Knowledge, neither Seller nor the Facility has solicited,
received, paid, or offered to pay any remuneration, directly or indirectly,
overtly or covertly, in cash or in kind, for the purpose of making or receiving
any referral which violated any applicable anti-kickback law, including the
federal Anti-Kickback Statute, 42 U.S.C. Section 1320-7b(b) (known as the
“Anti-Kickback Statute”).
Section 6.14    Financial Statements. Seller’s financial statements pertaining
to the operations of the Business for the period ended December 31, 2013 and for
the seven (7) month period ending July 31, 2014 are attached hereto as Schedule
6.14 (the “Financial Statements”).
Section 6.15    Real Property. To Seller’s Knowledge, and except as may be
disclosed on Schedule 6.15, Seller’s use of the Real Property complies in all
material respects with applicable zoning and land use laws, rules and
regulations and with all applicable building codes, and Seller has not received
written notice of any zoning, land use or building code violation relative to
the Real Property which has not been cured prior to the date hereof. To Seller’s
Knowledge (unless Seller is a party thereto), there is no pending litigation or
dispute concerning the location of the lines and corners of the Real Property.
Seller has received no written notice of, and has no other Knowledge of,
pending, threatened or contemplated actions by any governmental authority or
agency having the power of eminent domain, which might result in any part of the
Real Property being taken by condemnation or conveyed in lieu thereof. To
Seller’s Knowledge, there is no claim of adverse possession with respect to any
part of the Real Property.
Section 6.16    Environmental Matters. Except as disclosed on Schedule 6.16, or
in any environmental audit or inspection report made available by Seller to
Purchaser or the ESAs generated by Purchaser’s environmental consultants, to
Seller’s Knowledge: (a) no areas exist on the Real Property where Hazardous
Substances have been generated, disposed of, released, stored or found in
violation of any Environmental Laws, and Seller has no Knowledge and has
received no notice of the existence of any such areas for the generation,
storage or disposal of any Hazardous Substances on the Real Property in
violation of any Environmental Laws; (b) neither Seller nor any of its agents
has violated in any material respect any of the applicable Environmental Laws
relating to or affecting the Real Property; (c) the Real Property is presently
in compliance in all material respects with all Environmental Laws; (d) Seller
has obtained all material licenses, permits and/or other governmental or
regulatory approvals necessary to comply with Environmental Laws relating to its
use of the Real Property, and Seller is in compliance in all material respects
with the terms and provisions of all such licenses, permits and/or other
governmental or regulatory approvals; (e) no underground storage tanks are
currently located on the Real Property; (f) the Real Property has not been
previously used as a landfill or as a dump for garbage or refuse; and (g) no
asbestos containing building material or lead based paint are present in any
structures located on the Real Property. Notwithstanding the generality of any
of the other representations and warranties in this ARTICLE 6, this Section 6.16
contains the exclusive representations and warranties of Seller with respect to
compliance with Environmental Laws and the presence or absence of Hazardous
Substances.
Section 6.17    Brokers, Finders. Other than CBRE National Senior Housing
Services Group and its affiliates, whose commissions and other charges shall be
the sole responsibility of Seller, Seller has not retained any broker or finder
in connection with the transactions contemplated hereby so as to give rise to
any claim against Purchaser for any brokerage or finder’s commissions, fee, or
similar compensation.
Section 6.18    FIRPTA. Seller is not a “foreign person” as that term is defined
in the Internal Revenue Code of 1954, as amended, and the regulations
promulgated pursuant thereto, and Purchaser has no obligation under Internal
Revenue Code Section 1445 to withhold and pay over to the Internal Revenue
Service any part of the amount realized by Seller in the transaction
contemplated hereby (as such term is defined in the regulations issued under IRC
Section 1445).
Section 6.19    Solvency. Seller is not now insolvent, and will not be rendered
insolvent by completion of the transactions contemplated herein. For purposes of
the preceding sentence, “insolvent” means, upon completion of the Closing, (i)
that the fair market value of Seller’s assets is less than the sum of Seller’s
debts and other liabilities or (ii) Seller has inadequate cash flow to service
its debts as they come due. Upon the completion of the transactions contemplated
herein, Seller will have adequate capital for the purposes of engaging in any
business or transaction in which Seller is or will engage.
Section 6.20    Consent of Third Parties. Except as otherwise set forth on
Schedule 6.20, no consent of any third party is required as a condition to the
entering into, performance or delivery of this Agreement by Seller and the
Current Managers, other than such consents as would not, in any individual case
or in the aggregate, have a material adverse effect upon Purchaser’s ability to
complete the purchase of the Purchased Property and operate the Business in the
manner in which it is currently being operated by Seller.
Section 6.21    No Governmental Approvals. To Seller’s Knowledge, except as set
forth in on Schedule 6.21, and the requirement for Purchaser to obtain the
licenses and permits described in Section 5.3(d), no order, permission, consent,
approval, license, authorization, registration or validation of, or filing with,
or exemption by, any governmental agency, commission, board or public authority
is required to authorize, or is required in connection with the execution,
delivery and performance by Seller of this Agreement or the taking of any action
contemplated by this Agreement, which has not been obtained. The Facility (and
each individual portion thereof, as applicable) is appropriately licensed,
taking into account the levels of care and services provided at such Facility
and the requirements of applicable laws and regulations where the Facility is
located. Seller has all permits, licenses and authorizations necessary for the
conduct of, or relating to the legal use, ownership and operation of, the
Facility as now operated. All permits, licenses and authorizations of Seller are
valid and in full force and effect. Seller has not applied to reduce the number
of licensed or certified beds of any of the Facilities or to move or transfer
the right to any or all of the licensed or certified beds of the Facility to any
other location or to amend or otherwise change the Facility and/or the number of
beds approved by the applicable regulatory authorities, and there are no
proceedings or actions pending or contemplated to reduce the number of licensed
or certified beds of the Facility. Notwithstanding the foregoing, Seller makes
no representation or warranty regarding applicability of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”) to the
transactions contemplated herein.
Section 6.22    Assessments. To Seller’s Knowledge, there are no (i) special or
other assessments for public improvements or otherwise now affecting any of the
Purchased Property, (ii) any pending or threatened special assessments affecting
the Purchased Property, or (iii) any contemplated improvements affecting any of
the Purchased Property that may result in special assessments affecting any of
the Purchased Property.
Section 6.23    Title Encumbrances. Except as described on Schedule 6.23, Seller
is not in default under any of its material obligations under any recorded
agreement, easement or instrument encumbering title to the Real Property, and to
Seller’s Knowledge, there is no default on the part of any other party thereto.
Section 6.24    Affordable Housing Units. No bedroom or unit at the Facility is
leased or reserved for lease as an affordable housing unit or for low or
moderate income residents. The Facility is not required to lease or reserve any
unit or bedroom as an affordable housing unit or bedroom or for low or moderate
income residents pursuant to a presently existing agreement or requirement of
law.
Section 6.25    Loans and Debts. There are no loans or debts secured by any of
the Purchased Property except for (i) loans and debts described on Schedule
6.25, or (ii) loans and debts reflected on the Title Policy.
Section 6.26    No Other Warranties. Except for the express representations and
warranties of Seller contained in this ARTICLE 6 or in the Deed or Bill of Sale
and Assignment, Purchaser acknowledges that Seller has not made, and Purchaser
has not relied upon, any other representation or warranty, express or implied,
with respect to Seller, the Business, the Purchased Property or the transactions
contemplated herein.
ARTICLE 7    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Seller as follows:
Section 7.1    Organization and Standing. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Purchaser has the company power and authority to execute and deliver this
Agreement and to consummate the transactions and to perform its obligations
contemplated by this Agreement.
Section 7.2    Execution and Delivery. The execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, have been duly authorized by all necessary company action of
Purchaser. This Agreement constitutes, and all instruments required to be
executed and delivered by Purchaser before or at the Closing will constitute,
the valid and binding obligations of Purchaser, enforceable against Purchaser in
accordance with their respective terms. All persons who have executed this
Agreement on behalf of Purchaser have been duly authorized to do so by all
necessary company action of Purchaser and all persons who execute instruments
required to be executed and delivered by Purchaser before or at the Closing
shall have been duly authorized to do so by all necessary company action of
Purchaser. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will:
(a)    violate any provisions of the articles of organization or operating
agreement of Purchaser;
(b)    violate any contract or agreement relating to borrowed money, or any
judgment, order, injunction, decree or award against, or binding upon Purchaser
or upon the property or business of Purchaser, which violation would prevent,
delay or materially hinder consummation of the transactions contemplated by this
Agreement;
(c)    violate any judgment, order, injunction, decree or award against, or
binding upon, Purchaser; or
(d)    result in any breach, violation, default or cancellation of any contract,
agreement, mortgage, deed to secure debt, or lease to which Purchaser is a party
or by which Purchaser is bound and that could have a material adverse effect
upon Purchaser’s ability to consummate the transactions described herein.
Section 7.3    Solvency. Purchaser is not now insolvent, and will not be
rendered insolvent by completion of the transactions contemplated herein. For
purposes of the preceding sentence, “insolvent” means, upon completion of the
Closing, (i) that the fair market value of Purchaser’s assets is less than the
sum of Purchaser’s debts and other liabilities or (ii) Purchaser has inadequate
cash flow to service its debts as they come due. Upon the completion of the
transactions contemplated herein, Purchaser will have adequate capital for the
purposes of engaging in the Business and any business or transaction in which
Purchaser is or will engage.
Section 7.4    Consent of Third Parties. Except for the licenses and permits
described in Section 5.3(d), no consent of any third party is required as a
condition to the entering into, performance or delivery of this Agreement by
Purchaser, other than such consents as would not, in any individual case or in
the aggregate, have a material adverse effect upon Purchaser’s ability to
consummate the transactions contemplated by this Agreement.
Section 7.5    No Governmental Approvals. To Purchaser’s knowledge, except for
the requirement for Purchaser to obtain the licenses and permits described in
Section 5.3(d), no order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with the execution, delivery and performance by Purchaser
of this Agreement or the taking of any action contemplated by this Agreement,
which has not been obtained. Notwithstanding the foregoing, Purchaser makes no
representation or warranty regarding applicability of the HSR Act to the
transactions contemplated herein.
Section 7.6    Brokers, Finders. Purchaser has not retained any broker or finder
in connection with the transactions contemplated hereby so as to give rise to
any valid claim against Seller for any brokerage or finder’s commission, fee, or
similar compensation.
ARTICLE 8    
INDEMNIFICATION
Section 8.1    Indemnification by Seller. Following the Closing, the Seller
shall indemnify, hold harmless and defend Purchaser from and against any and all
losses, damages, costs, expenses, liabilities, obligations and claims of any
kind (including, without limitation, reasonable attorneys’ fees and other legal
costs and expenses) (collectively, “Losses”) which Purchaser may at any time
suffer or incur, or become subject to, as a result of or in connection with:
(e)    any breach or inaccuracy of any of the representations and warranties
made by Seller in this Agreement;
(f)    any failure by Seller to carry out, perform, satisfy and discharge any of
its covenants, agreements, undertakings, liabilities or obligations under this
Agreement;
(g)    the Excluded Liabilities;
(h)    the failure to comply with applicable bulk sales laws; or
(i)    any federal, state, or local income, payroll, sales and use, ad valorem
or other taxes payable by Seller or for which Seller is liable in connection
with any period prior to the Closing Date, and any interest or penalties
thereon.
Section 8.2    Indemnification by Purchaser. Following the Closing, Purchaser
shall indemnify and hold harmless Seller from and against, and reimburse Seller
for, any and all Losses which Seller may at any time suffer or incur, or become
subject to, as a result of or in connection with:
(a)    any breach or inaccuracy of any representations and warranties made by
Purchaser in or pursuant to this Agreement;
(b)    any failure by Purchaser to carry out, perform, satisfy and discharge any
of its covenants, agreements, undertakings, liabilities or obligations under
this Agreement; or
(c)    the Assumed Liabilities.
Section 8.3    Indemnification Limits; Survival. Purchaser Indemnification
Limits; Survival. Purchaser shall not be entitled to any indemnification from
Seller under Section 8.1(a) or Section 8.1(b) unless and until the aggregate
amount of indemnifiable claims of Purchaser under this Agreement exceeds
Twenty-Five Thousand and No/100 U.S. Dollars ($25,000) (the “Seller Threshold”),
at which point Seller shall be liable for all indemnifiable claims of Purchaser
under Section 8.1(a) and Section 8.1(b). Seller’s liability for indemnification
under Section 8.1(a) and Section 8.1(b) shall not in any case exceed five
percent (5%) of the total Purchase Price (the “Indemnification Cap”); provided,
however, that neither the Seller Threshold nor the Indemnification Cap shall
apply in the case of: (i) fraud on the part of Seller; (ii) any claims arising
under Section 8.1(a) with respect to the representations and warranties
contained in Section 6.1, Section 6.2, Section 6.3, Section 6.5, Section 6.17,
or Section 6.18 (which shall be limited to the Purchase Price); or (iii) any
claims arising under Section 8.1(c), Section 8.1(d), or Section 8.1(e). All of
Seller’s representations and warranties under this Agreement shall survive for a
period of twenty-four (24) months following the Closing Date. Purchaser’s right
to make any claim for indemnification against Seller under Section
8.1(a)–Section 8.1(b) shall expire at the end of the twenty-fourth (24th) month
following the Closing; provided, however, that any claim for which Purchaser has
given written notice prior to expiration of such twenty-four (24) month
anniversary shall survive until finally adjudicated; and further provided that
Purchaser’s right to make any claim for indemnification pursuant to Section
8.1(c) shall not be limited by this provision and Purchaser’s right to make
claims pursuant to Section 8.1(d) and Section 8.1(e) shall survive for the
applicable statute of limitations period for the applicable regulation and/or
collection of the applicable tax.
(k)    Seller Indemnification Limits; Survival. Seller shall not be entitled to
any indemnification from Purchaser under Section 8.2(a) or Section 8.2(b) unless
and until the aggregate amount of indemnifiable claims of Seller under this
Agreement, exceeds Twenty-Five Thousand and No/100 U.S. Dollars ($25,000) (the
“Purchaser Threshold”), at which point Purchaser shall be liable for all
indemnifiable claims of Seller under Section 8.2(a) and Section 8.2(b).
Purchaser’s liability for indemnification under Section 8.2(a) and Section
8.2(b) shall not in any case exceed five percent (5%) of the total Purchase
Price (the “Purchaser Indemnification Cap”); provided, however, that neither the
Purchaser Threshold nor the Purchaser Indemnification Cap shall apply in the
case of: (i) fraud on the part of Purchaser; (ii) any claims arising under
Section 8.2(a) with respect to the representations and warranties contained in
Section 7.1, Section 7.2, and Section 7.6 (which shall be limited to the
Purchase Price); or (iii) any claims arising under Section 8.2(c) or Section
2.3(b). All of Purchaser’s representations and warranties under this Agreement
shall survive for a period of twenty-four (24) months following the Closing
Date; provided, however, that any claim for which Seller has given written
notice prior to expiration of such twenty-four (24) month anniversary shall
survive until finally adjudicated; and further provided that Seller’s right to
make any claim for indemnification pursuant to Section 8.2(c) shall not be
limited by this provision.
(l)    For purposes of determining the amount of Losses that are subject to
indemnification hereunder with respect to any events, facts or circumstances,
after determining whether or not such facts, events or circumstances give rise
to a breach of a representation or warranty (after giving full effect to any
qualifications as to materiality or similar standards, or of lack of “material
adverse effect,” contained in such representation and warranty), the
determination of the amount of Losses for such breach of representation and
warranty, as it relates to such facts, events or circumstances, shall be made
without giving effect to any qualifications as to materiality or similar
standards, or the lack of “material adverse effect” contained in such
representation or warranty.
(m)    Any payments made pursuant to ARTICLE 8 of this Agreement shall be
treated as a purchase price adjustment for income tax purposes.
Section 8.4    Procedures Regarding Third Party Claims. The procedures to be
followed by Purchaser and Seller with respect to indemnification hereunder
regarding claims by third parties shall be as follows:
(a)    Promptly after receipt by Purchaser or Seller, as the case may be, of
notice of the commencement of any action or proceeding or the assertion of any
claim by a third person, which the party receiving such notice has reason to
believe may result in a claim by it for indemnity pursuant to this Agreement,
such person (the “Indemnified Party”) shall give notice of such action,
proceeding or claim to the party against whom indemnification is sought (the
“Indemnifying Party”), setting forth in reasonable detail the nature of such
action or claim, including copies of any written correspondence from such third
person to such Indemnified Party.
(b)    The Indemnifying Party shall be entitled, at its own expense, to assume
and control such defense with counsel chosen by the Indemnifying Party and
approved by the Indemnified Party, which approval shall not be unreasonably
withheld or delayed. The Indemnified Party shall be entitled to participate in
such defense after such assumption at the Indemnified Party’s own expense. Upon
assuming such defense, the Indemnifying Party shall have full rights to enter
into any monetary compromise or settlement which is dispositive of the matters
involved; provided that such settlement is paid in full by the Indemnifying
Party and will not have any continuing material adverse effect upon the
Indemnified Party.
(c)    With respect to any action, proceeding or claim as to which the
Indemnifying Party shall not have exercised its right to assume the defense, the
Indemnified Party may assume and control the defense of and contest such action,
proceeding or claim with counsel chosen by it. The Indemnifying Party shall be
entitled to participate in the defense of such action, the cost of such
participation to be at its own expense. The Indemnifying Party shall be
obligated to pay the reasonable attorneys’ fees and expenses of the Indemnified
Party to the extent that such fees and expenses relate to claims as to which
indemnification is due under Section 8.1 or Section 8.2 hereof, as the case may
be. The Indemnified Party shall have full rights to dispose of such action and
enter into any monetary compromise or settlement; provided, however, in the
event that the Indemnified Party shall settle or compromise any claims involved
in the action insofar as they relate to, or arise out of, the same facts as gave
rise to any claim for which indemnification is due under Section 8.1 or Section
8.2 hereof, as the case may be, it shall act reasonably and in good faith in
doing so.
(d)    Both the Indemnifying Party and the Indemnified Party shall cooperate
fully with one another in connection with the defense, compromise or settlement
of any such claim, proceeding or action, including, without limitation, by
making available to the other all pertinent information and witnesses within its
control.
Section 8.5    General Qualifications on Indemnification. Notwithstanding any
provision to the contrary, the indemnification rights set forth in Section 8.1
and Section 8.2 shall be subject to the following:
(a)    The liability of an Indemnifying Party with respect to any
indemnification claim shall be reduced by the amount of any tax benefit actually
realized or any insurance proceeds received by Indemnified Party as a result of
any damages, upon which such claim is based, and shall include any tax detriment
actually suffered by the Indemnified Party as a result of such damages. The
amount of such tax benefit or detriment shall be determined by taking into
account the effect, if any, and to the extent determinable, of timing
differences resulting from the acceleration or deferral of items of gain or loss
resulting from such damages.
(b)    Damages shall include actual damages and shall not include any special,
punitive, multiplied or consequential damages, or lost profits, except to the
extent the same are included in a third-party judgment against the Indemnified
Party.
(c)    Upon payment in full of any indemnification claim, the Indemnifying Party
shall be subrogated to the extent of such payment to the rights of the
Indemnified Party against any person or entity with respect to the subject
matter of such indemnification claim.
(d)    An Indemnified Party may not recover for any losses otherwise
indemnifiable under Section 8.1(a), Section 8.1(b), Section 8.2(a) or Section
8.2(b) if such Indemnified Party had actual (and not imputed) knowledge prior to
Closing of the breach, inaccuracy or failure giving rise to such losses.
(e)    An Indemnifying Party shall be relieved of its duty to indemnify an
Indemnified Party hereunder if and to the extent the Indemnified Party fails to
use commercially reasonable efforts in good faith to mitigate its damages,
including, but not limited to, failure to give timely notice to its insurance
carriers and to pursue recovery under applicable policies of insurance.
(f)    Any amounts due to Purchaser from Seller pursuant to this ARTICLE 8 shall
be paid first from the Holdback Amount in accordance with the Escrow Agreement,
until the Holdback Amount has been exhausted or released.
Section 8.6    Exclusivity. Following the Closing, in the absence of actual
fraud on the part of Seller (in which case Purchaser may avail itself of
statutory and common law remedies for fraud), the right to receive
indemnification under this ARTICLE 8 shall be the sole and exclusive remedy of
Purchaser or Seller for monetary damages of any kind with respect to the
representations and warranties contained in this Agreement (including any
certificate certifying the truth or accuracy of any provision of this Agreement)
or conduct otherwise relating to the negotiation and consummation of the
purchase and sale of the Purchased Property and Business hereunder. This
provision shall not, however, be deemed to limit Purchaser’s remedies for any
breach of this Agreement following the Closing, including without limitation any
breach of Section 10.7 or Section 10.14 hereof.
Section 8.7    Effective Upon Closing. The provisions of this ARTICLE 8 shall
become effective upon completion of the Closing, and shall have no force and
effect prior to the Closing or if this Agreement is terminated prior to Closing.
ARTICLE 9    
Termination
This Agreement and the transactions contemplated hereby may be terminated at any
time prior to Closing as follows:
(d)    by mutual agreement of Seller and Purchaser;
(e)    by Purchaser, as and to the extent permitted pursuant to Section 2.4,
Section 5.6(b), Section 5.6(c), Section 5.8, Section 10.11 or Section 10.12;
(f)    by Seller, as and to the extent permitted pursuant to Section 5.6(a) and
Section 5.6(e);
(g)    if a court of competent jurisdiction or other governmental agency shall
have issued an order, decree, or ruling or taken any other action (which order,
decree or ruling the parties hereto shall use their best efforts to lift), in
each case permanently restraining, enjoining, or otherwise prohibiting the
transactions contemplated by this Agreement, and such order, decree, ruling, or
other action shall have become final and nonappealable; or
(h)    by the Purchaser if the Seller shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
(other than the conditions contained in Section 5.2 hereof), which breach cannot
be or has not been cured within thirty (30) days after the giving of written
notice by the Purchaser to the Seller specifying such breach.
Upon termination of this Agreement prior to Closing, except as otherwise
expressly provided herein, the parties shall have no further liability hereunder
except that the following provisions shall survive any such termination: Section
4.1(d), Section 4.5 and Section 4.6. In the event of any termination of this
Agreement pursuant to subsection ARTICLE 9(e) above, the Deposit shall be
returned to Purchaser and Purchaser shall be entitled to reimbursement by Seller
of all of its out-of-pocket costs and expenses (i) incurred by Purchaser in the
negotiation of the Agreement, and (ii) incurred by Purchaser after the Effective
Date related to the potential acquisition of the Facility, including without
limitation reasonable legal fees and fees paid to third parties related to
Purchaser’s due diligence review of the Facility, but in any event not to exceed
Fifty Thousand and No/100 U.S. Dollars ($50,000).
ARTICLE 10    
MISCELLANEOUS
Section 10.1    Access to Books and Records after Closing. Following the
Closing, Purchaser shall give Seller or its authorized representatives access,
during normal business hours and upon prior notice, to such books and records
constituting or relating to the Purchased Property as shall be reasonably
requested by Seller in connection with the preparation and filing of the party’s
tax returns, to comply with regulatory requirements, to defend or discharge the
Excluded Liabilities, or for any other valid business purpose, and to make
extracts and copies of such books and records. Purchaser agrees to retain all
books and records included as part of the Purchased Property for at least two
(2) year following the Closing Date.
Section 10.2    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if sent via facsimile
transmission to the facsimile number given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission during regular
business hours, or if sent via electronic mail (e.g. email), (iii) on the day
after delivery to FedEx or similar overnight courier, or (iv) on the tenth
(10th) day after mailing, if mailed to the party to whom notice is to be given,
by first-class mail, registered or certified, return receipt requested, postage
prepaid and properly addressed, to the party as follows:
If to Purchaser:
American Realty Capital VII, LLC
Attn: Edward M Weil., Jr.
405 Park Avenue, 2nd Floor
New York, New York 10022
Email: mweil@arlcap.com


With a copy (which will not constitute notice) to:
Jesse Galloway
American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, New York 10022
Email: jgalloway@arlcap.com


With a copy (which will not constitute notice) to:
Taylor C. Pancake
Foley & Lardner LLP
111 North Orange Avenue
Suite 1800
Orlando, Florida 32801
Email: tpancake@foley.com




If to Seller:
First Somerset, LLC
Attn: Michael S. Lehnkering and Robert M. Peterson
1032 Bodine Road
Chester Springs, PA 19425
E-mail: mslarchitects@yahoo.com& rpete10703@aol.com




With a copy (which will not constitute notice) to:
Buckley Brion McGuire & Morris LLP
118 W. Market Street, Suite 300
West Chester, Pennsylvania 19382-2928
Attn: Stephen P. McGuire, Esq.
E-mail: smcguire@buckleyllp.com604 Bent Brook Court,



Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
herein provided for giving notice.


Section 10.3    Good Faith; Cooperation. The parties shall in good faith
undertake to perform their obligations in this Agreement, to satisfy all
conditions and to cause the transactions contemplated by this Agreement to be
carried out promptly in accordance with its terms. The parties shall cooperate
fully with each other and their respective representatives in connection with
any actions required to be taken as part of their respective obligations under
this Agreement.
Section 10.4    Assignment; Exchange Cooperation; Successors in Interest.
Neither Purchaser nor Seller may assign any of their respective rights
hereunder, except with the prior written consent of the other (which shall not
be unreasonably withheld or delayed); provided, however, that without additional
consent from Seller prior to the Closing Purchaser may assign its rights under
this Agreement as provided in Section 4.1(i) above and/or, in whole or in part,
to any affiliate or related entity of Purchaser, provided, however, Purchaser
shall remain liable for all Purchaser obligations under this Agreement.
Additionally, the parties acknowledge that AMERICAN REALTY CAPITAL VII, LLC, a
Delaware limited liability company has entered into this Agreement for the
benefit of the Delaware limited liability companies ARHC WHWCHPA01, LLC and ARHC
WHWCHPA01 TRS, LLC, and that the completion of any of the transactions
contemplated by this Agreement by either or both of such entities shall not
constitute an assignment of the Agreement for purposes of this provision or
otherwise. This Agreement is binding upon the parties and their respective
successors or assigns and inures to the benefit of the parties and their
permitted successors and assigns.
Section 10.5    No Third Party Beneficiaries. The parties do not intend to
confer any benefit under this Agreement on anyone other than the parties, and
nothing contained in this Agreement shall be deemed to confer any such benefit
on any other person, including any current or former employee or agent of Seller
or any dependent or beneficiary of any of them.
Section 10.6    Severability. Any determination by any court of competent
jurisdiction of the invalidity of any provision of this Agreement that is not
essential to accomplishing its purposes shall not affect the validity of any
other provision of this Agreement, which shall remain in full force and effect
and which shall be construed as to be valid under applicable law.
Section 10.7    Purchaser Records Rights. Upon Purchaser’s request, for a period
of one (1) year after Closing, Seller shall make the financial statements,
including balance sheets, income statements, stockholders’ equity statements and
cash flow statements and related notes prepared in accordance with United States
generally accepted accounting standards, and any and all books, records,
correspondence, financial data, leases, delinquency reports and all other
documents and matters maintained by Seller or its agents and relating to
receipts, expenditures, contributions and distributions reasonably necessary to
complete an audit pertaining to the Purchased Property for the three (3) most
recent full calendar years and the interim period of the current calendar year
(collectively, the “Records”) available to Purchaser and/or its auditors for
inspection, copying and audit by Purchaser’s designated accountants, and at
Purchaser’s expense. Seller shall provide Purchaser and/or its auditors, but
without expense to Seller, with copies of, or access to, such factual and
financial information as may be reasonably requested by Purchaser or its
designated accountants, and in the possession or control of Seller, to enable
Purchaser to file any filings required by the Securities and Exchange Commission
(the “SEC”) in connection with the purchase of the Purchased Property. Seller
understands and acknowledges that Purchaser is required to file audited
financial statements related to the Purchased Property with the SEC within
seventy-one (71) days of the Closing Date and agrees to provide any records, and
reasonably requested representations and/or certifications, to the Purchaser’s
auditors, on a timely basis to facilitate Purchaser’s timely submission of such
audited financial statements. The provisions of this Section 10.7 shall survive
Closing.
Section 10.8    Controlling Law; Integration; Amendment; Waiver.
(a)    This Agreement shall be governed by and construed in accordance with the
laws and case decisions of the State in which the Real Property is located
applicable to contracts made and to be performed therein.
(b)    This Agreement and the other contracts, documents and instruments to be
delivered pursuant to this Agreement supersede all prior negotiations,
agreements, information memoranda, letters of intent and understandings between
the parties with respect to their subject matter, whether written or oral,
constitute the entire agreement of the parties with respect to their subject
matter, and may not be altered or amended except in writing signed by Purchaser
and Seller. Neither of the parties has made or relied upon any representation,
warranty or assurances in connection with the transactions contemplated
hereunder other than those expressly made herein.
(c)    The failure of any party at any time or times to require performance of
any provision of this Agreement shall in no manner affect its right to enforce
the same, and no waiver by any party of any provision (or of a breach of any
provision) of this Agreement, whether by conduct or otherwise, in any one or
more instances shall be deemed or construed either as a further or continuing
waiver of any such provision or breach or as a waiver of any other provision (or
of a breach of any other provision) of this Agreement.
Section 10.9    Time. Time is of the essence with respect to this Agreement.
Section 10.10     Survival. For the avoidance of doubt and notwithstanding
anything contrary in this Agreement, , Section 4.5, Section 4.6, Section
4.6(b)(v), Section 4.10, Section 4.11, Section 5.7, ARTICLE 8, and of this
Agreement shall survive the Closing of this Agreement.
Section 10.11     Eminent Domain ‑ Condemnation. If, prior to Closing, all or
portion of Real Property comprising at least ten percent (10%) of the Real
Property is subject to an eminent domain or condemnation proceeding which will
result in a loss of such portion of the Real Property by Seller or Purchaser,
Seller, immediately upon learning thereof, shall give written notice to
Purchaser. Thereafter, Purchaser shall have a period of thirty (30) days within
which to elect, by written notice to Seller, to terminate this Agreement. Upon
any such termination the Deposit shall be returned to Purchaser and the
Agreement shall become null and void in its entirety. If no such election is
timely made, Purchaser shall be deemed to have waived its rights under this
paragraph, except that, if the transaction contemplated hereby closes, Purchaser
shall be entitled to the proceeds or the right to negotiate, settle and collect
the proceeds of such condemnation award, and Seller shall execute and deliver
all documents reasonably requested of Seller in order to effectuate this
section.
Section 10.12     Risk Of Loss. Seller assumes all risks and liability for loss,
damage, destruction or injury by fire, storm, accident or any other casualty to
the Real Property from all causes until the Closing has been consummated. In the
event of any damage or destruction prior to Closing with an estimated repair
cost of greater than One Hundred Thousand and No/100 U.S. Dollars ($100,000) for
the Facility, Purchaser shall have the option exercisable by written notice to
Seller within thirty (30) days after Purchaser is notified of such casualty, to
terminate this Agreement by notice thereof to Seller, in which case the parties
shall have no further rights or obligations under the Agreement and the Deposit
shall be returned to Purchaser; or Purchaser may elect to close this transaction
and, in such event Purchaser shall be entitled to receive the full amount of any
proceeds of such insurance payable on account of loss, damage or destruction
after the date hereof and Seller shall be liable for the payment to Purchaser of
all deductibles under applicable insurance policies. Seller covenants to execute
such assignments, drafts and other instruments as may be required to effectuate
this section.
Section 10.13     Attorneys’ Fees. In the event either party brings an action to
enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to court. For purposes of this Agreement, “prevailing party” shall
mean, in the case of a person asserting a claim, such person is successful in
obtaining substantially all of the relief sought, and in the case of a person
defending against or responding to a claim, such person is successful in denying
substantially all of the relief sought.
Section 10.14     Covenant Not to Compete. For a period of three (3) years
following the Closing, the Seller agrees that neither Seller nor any of its
affiliates (including without limitation the Executive Director and Michael S.
Lehnkering) or other entities which the Seller or any of its affiliates
controls, is controlled by or is under common control with (all entities
referenced above collectively, the “Seller Parties”), shall, directly or
indirectly, develop, own, invest in, finance, manage or franchise any facility
similar to the Business within a radius of seven (7) miles from any portion of
the Real Property. For the avoidance of doubt and without limitation, any
facility operating as a continuing care retirement community, independent living
facility, personal care facility and/or memory care facility shall be deemed to
be similar to the Business for purposes of this Section 10.14. The provisions of
this Section 10.14 shall survive Closing and affiliates.
Section 10.15     Prior to Closing. At Purchaser’s request after the Due
Diligence Period has expired and providing Purchaser has not terminated the
Agreement, at a mutually convenient date proposed by Purchaser and agreed to by
the Executive Director, the parties shall conduct meetings with the employees of
Seller and employees of the Current Managers who will become employees of
Purchaser, for the purpose of explaining the sale of the Business to Purchaser,
outlining Purchaser’s proposed use of the Business, and answering questions
about the sale.
Section 10.16     Post-Closing. Seller will provide reasonable cooperation and
assistance to Purchaser and its assigns in arranging for, at Purchaser’s sole
cost and expense, a transition team to assist Purchaser and its assigns as
reasonably necessary in the orderly establishment and transition of Purchaser
and its assigns as the owner and manager of the Business, including but not
limited to assisting in personnel matters, reimbursement issues, program
development, regulatory compliance and other relevant matters as they arise.
Section 10.17     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original. This
Agreement may be executed by counterpart signatures and all counterpart
signature pages shall constitute a part of this Agreement. Delivery of a
counterpart hereof via facsimile transmission or by electronic mail
transmission, including but not limited to an Adobe file format document (also
known as a PDF file), shall be as effective as delivery of a manually executed
counterpart hereof.
[ Signatures commence on the following page. ]
IN WITNESS WHEREOF, each of the parties hereto has signed and sealed this Asset
Purchase Agreement as of the day and year first above written.
SELLER:






FIRST SOMERSET, LLC,
a Pennsylvania limited liability company


By:    /s/ MICHAEL S. LEHNKERING    
Name: MICHAEL S. LEHNKERING
Title:     President










PURCHASER:


AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company,




By:    ________________________    
Title:    ______                




For itself and for the benefit of
ARHC WHWCHPA01, LLC, a Delaware limited liability company and
ARHC WHWCHPA01 TRS, LLC, a Delaware limited liability company


















SIGNATURE PAGE TO
ASSET PURCHASE AGREEMENT

5
        
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has signed and sealed this Asset
Purchase Agreement as of the day and year first above written.
SELLER:






FIRST SOMERSET, LLC,
a Pennsylvania limited liability company


By:    _________________________    
Name: MICHAEL S. LEHNKERING
Title:     President










PURCHASER:


AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company,




By:    /s/ EDWARD M. WEIL, JR______    
Title:    President                




For itself and for the benefit of
ARHC WHWCHPA01, LLC, a Delaware limited liability company and
ARHC WHWCHPA01 TRS, LLC, a Delaware limited liability company


















SIGNATURE PAGE TO
ASSET PURCHASE AGREEMENT

        
    

--------------------------------------------------------------------------------




LIMITED JOINDER OF WELLINGTON HALL AT HERSHEY’S MILL, INC. AND WELLINGTON COURT
AT HERSHEY’S MILL, INC.


WELLINGTON HALL AT HERSHEY’S MILL, INC. AND WELLINGTON COURT AT HERSHEY’S MILL,
INC. hereby join in this Agreement solely for the purposes of acknowledging and
agreeing to be bound by the applicable terms of this Agreement.


WELLINGTON HALL AT HERSHEY’S MILL, INC. AND WELLINGTON COURT AT HERSHEY’S MILL,
INC. represent and warrant to Purchaser that they are the managers of Wellington
Hall and Wellington Court, respectively, under the terms of certain Management
Agreements each dated February 1, 2008. WELLINGTON HALL AT HERSHEY’S MILL, INC.
AND WELLINGTON COURT AT HERSHEY’S MILL, INC. represent and warrant that each has
taken all required action necessary to execute this Limited Joinder, and in
order to implement the Agreement referred to herein. The execution, delivery of
this Limited Joinder by each of them (i) is within the power of each of them and
have been duly authorized by each of them, (ii) requires no notice to or consent
of any governmental agency or other third-party and does not contravene any law
or regulation, to their respective actual knowledge, or any contractual
restriction applicable to or binding upon either of them or the Property.
WELLINGTON HALL AT HERSHEY’S MILL, INC. AND WELLINGTON COURT AT HERSHEY’S MILL,
INC. expressly intend that this Limited Joinder create a legally valid and
binding obligation on WELLINGTON HALL AT HERSHEY’S MILL, INC. AND WELLINGTON
COURT AT HERSHEY’S MILL, INC. and that it shall be enforceable against
WELLINGTON HALL AT HERSHEY’S MILL, INC. AND WELLINGTON COURT AT HERSHEY’S MILL,
INC. by Purchaser in accordance with the terms hereof.


[SIGNATURES COMMENCE ON NEXT PAGE]

        
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Limited Joinder has been duly executed and delivered,
pursuant to proper authority duly granted, as of September 3, 2014.
 
WELLINGTON HALL AT HERSHEY’S MILL, INC., a Pennsylvania corporation






By: /s/ MICHAEL S. LEHNKERING   
Name: MICHAEL S. LEHNKERING
Title: President




WELLINGTON COURT AT HERSHEY’S MILL, INC., a Pennsylvania corporation






By: /s/ MICHAEL S. LEHNKERING   
Name: MICHAEL S. LEHNKERING
Title: President














        
    

--------------------------------------------------------------------------------




EXHIBIT A


Escrow Agreement




[ See attached. ]
EXHIBIT B


Post-Closing Escrow Agreement




[ See attached. ]
EXHIBIT C




Deed




[ See attached. ]
EXHIBIT D


Bill of Sale and Assignment




[ See attached. ]
EXHIBIT E-1


Operations Transfer Agreement






[ See attached. ]
EXHIBIT E-2


Transition Period Sublease






[ See attached. ]

 

EXHIBIT F


Assumption Agreement




[ See attached. ]
EXHIBIT G


Due Diligence Materials


[ See attached. ]









        